Exhibit 10.2
Commercial Lease
(Riverpoint Lots 1, 2, 3 5 including
Buildings at 4015, 4025, 4035, 4045 and 4055 S. Riverpoint Parkway)
between
COLE OF PHOENIX AZ, LLC,
a Delaware limited liability company
(“Landlord”)
and
Apollo Group, Inc.,
an Arizona corporation
(“Tenant”)
dated as of
March 24, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE 1 SUMMARY OF TERMS
    1  
 
       
ARTICLE 2 LEASED PREMISES
    2  
 
       
ARTICLE 3 TERM
    2  
 
       
3.1. Term
    2  
3.2. Renewal Terms
    2  
 
       
ARTICLE 4 RENT
    5  
 
       
4.1. Initial Fixed Rent
    5  
4.2. Rent Adjustment
    5  
 
       
ARTICLE 5 USE
    5  
 
       
5.1. General
    5  
5.2. Compliance with Law
    6  
5.3. Existing Title and Condition of Premises
    6  
5.4. Signs
    7  
5.5. Hours of Operation
    7  
5.6. Parking
    7  
5.7. Landlord’s Covenants, Representations and Warranties
    7  
5.8. Tenant’s Covenants, Representations and Warranties
    9  
 
       
ARTICLE 6 MAINTENANCE AND REPAIRS
    10  
 
       
6.1. Tenant’s Maintenance
    10  
6.2. Allocation of Capital Costs
    11  
6.3. Surrender
    11  
6.4. Net Lease
    11  
 
       
ARTICLE 7 UTILITIES
    12  
 
       
ARTICLE 8 ALTERATIONS
    12  
 
       
8.1. Alterations
    12  
8.2. Permitted Alterations
    12  
8.3. Liens
    13  
8.4. Removal
    13  
 
       
ARTICLE 9 INSURANCE
    13  
 
       
9.1. Tenant’s Insurance
    13  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
9.2. Policies
    15  
9.3. Modification to Insurance Coverage
    16  
9.4. Mutual Waiver of Subrogation
    16  
9.5. No Representation of Coverage Adequacy
    16  
 
       
ARTICLE 10 INDEMNITY
    16  
 
       
10.1. Tenant’s Indemnity
    16  
10.2. Landlord’s Indemnity
    17  
10.3. Survival
    17  
 
       
ARTICLE 11 DAMAGE OR DESTRUCTION
    17  
 
       
11.1. Destruction
    17  
11.2. Termination
    18  
11.3. Release
    18  
11.4. Waiver
    19  
 
       
ARTICLE 12 TAXES AND ASSESSMENTS
    19  
 
       
12.1. Payment
    19  
12.2. Personal Property
    19  
12.3. Rent Tax
    19  
12.4. Contest of Taxes
    19  
 
       
ARTICLE 13 CONDEMNATION
    20  
 
       
13.1. Condemnation
    20  
13.2. Right to Terminate
    20  
13.3. Rent Reduction
    21  
13.4. Restoration of Premises
    21  
13.5. Award
    21  
13.6. Temporary Condemnation
    21  
 
       
ARTICLE 14 ASSIGNMENT AND SUBLETTING
    22  
 
       
14.1. Assignment
    22  
14.2. Sublease
    22  
14.3. Information
    23  
14.4. Permitted Assignment
    23  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
14.5. Release of Landlord
    23  
 
       
ARTICLE 15 DEFAULTS; REMEDIES
    24  
 
       
15.1. Tenant’s Defaults
    24  
15.2. Landlord’s Remedies
    25  
15.3. Landlord’s Default
    27  
15.4. Tenant’s Remedies
    28  
15.5. Default Interest; Late Charge
    29  
15.6. Lender’s Right to Cure
    29  
 
       
ARTICLE 16 HAZARDOUS MATERIALS
    29  
 
       
16.1. Definitions
    29  
16.2. Prohibition on Hazardous Materials
    30  
16.3. Exception to Prohibition
    30  
16.4. Compliance with Environmental Laws
    31  
 
       
ARTICLE 17 MISCELLANEOUS
    31  
 
       
17.1. Subordination; Attornment; Nondisturbance
    31  
17.2. Landlord’s Access
    32  
17.3. Estoppel Certificates
    32  
17.4. Holding Over
    32  
17.5. Brokers
    32  
17.6. Notices
    33  
17.7. Waivers
    33  
17.8. Reasonable Conduct and Consent
    33  
17.9. Dispute Resolution
    33  
17.10. Document Review
    34  
17.11. Attorneys’ Fees
    34  
17.12. Authority
    34  
17.13. Construction
    34  
17.14. Binding Effect
    34  
17.15. W-9
    35  
17.16. Severability
    35  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
17.17. Time of Essence
    35  
17.18. Counterparts
    35  
17.19. Incorporation of Prior Agreements; Amendments
    35  
17.20. Force Majeure
    35  
17.21. CC&Rs
    35  
 
       
ARTICLE 18 EXCULPATION OF LANDLORD
    36  
 
       
ARTICLE 19 DAMAGE TO TENANT’S PROPERTY
    36  
 
       
ARTICLE 20 LIMITATION ON LIABILITY
    36  
 
       
20.1. Limitations
    36  
20.2. No Required Obligation
    36  
 
       
ARTICLE 21 FINANCIAL STATEMENTS
    37  
 
       
21.1. Financial Statements
    37  
 
       
ARTICLE 22 LEASE CHARACTERIZATION
    37  
 
       
22.1. Intent of the Parties
    37  
22.2. Waiver
    37  
22.3. Material Inducement
    37  
 
       
ARTICLE 23 RIGHT OF FIRST OFFER
    37  
 
       
23.1. Grant of Right of First Offer
    37  
23.2. Excluded Transaction
    38  

-iv-



--------------------------------------------------------------------------------



 



REFERENCE GUIDE TO DEFINED TERMS

      Defined Term   Location in Lease
4015 Garage
  Article 2
4025 Building
  Article 2
4035 Building
  Article 2
4045 Building
  Article 2
4055 Garage
  Article 2
AAA
  Paragraph 17.9
Acceptance Notice
  Paragraph 23.1
Adjustment Date
  Paragraph 4.2
Affiliate
  Paragraph 5.1
Alterations
  Paragraph 8.1
Applicable Laws
  Paragraph 5.2
Bankruptcy Code
  Paragraph 15.1.2
Buildings
  Article 2
Capital Improvement
  Paragraph 6.2
Casualty Termination Notice
  Paragraph 11.1.2
CC&Rs
  Paragraph 6.4
Certifying Party
  Paragraph 17.3
Condemnation
  Paragraph 13.1
Condemnation Date
  Paragraph 13.1
Current Market Rate
  Paragraph 3.2.4.1
Default Rate
  Paragraph 15.5.1
Environmental Activity[ies]
  Paragraph 16.1.3
Environmental Law[s]
  Paragraph 16.1.2
Fixed Rent
  Paragraph 4.1
Force Majeure Event
  Paragraph 17.20
Garages
  Article 2
Hazardous Material[s]
  Paragraph 16.1.1
Initial Adjustment Date
  Paragraph 4.2
Involved Parties
  Paragraph 10.1
Landlord
  Introductory Paragraph
Landlord Indemnified Parties
  Paragraph 10.1
Landlord Party
  Article 18
Lease
  Introductory Paragraph
Lift Station Lease
  Paragraph 14.2.2
Market Rate Notice
  Paragraph 3.2.4.2
Negotiation Period
  Paragraph 3.2.4.2
Objection Notice
  Paragraph 3.2.4.2
Offer
  Paragraph 23.1
Offered Property
  Paragraph 23.1
Original Term
  Paragraph 3.1
Parking Agreement
  Paragraph 5.6

-v-



--------------------------------------------------------------------------------



 



      Defined Term   Location in Lease
Premises
  Article 2
Project
  Article 2
Property Taxes
  Paragraph 12.1
Remaining Balance
  Paragraph 13.4
Renewal Notice
  Paragraph 3.2.2
Renewal Term/Renewal Terms
  Paragraph 3.2
Renewal Termination Notice
  Paragraph 3.2.4.4
Rent
  Paragraph 4.1
Requesting Party
  Paragraph 17.3; Paragraph 17.10
Restoration
  Paragraph 11.1.1
Restore
  Paragraph 11.1.1
Reviewing Party
  Paragraph 17.10
Structures
  Article 2
Sublease
  Paragraph 14.2.1
Temporary Monthly Market Rate
  Paragraph 3.2.4.5
Tenant
  Introductory Paragraph
Tenant Indemnified Parties
  Paragraph 10.2
Tenant Party
  Article 18
Term
  Paragraph 3.1
Triggering Event
  Paragraph 5.7.4
Unamortized Capital Improvement Costs
  Paragraph 6.2

-vi-



--------------------------------------------------------------------------------



 



COMMERCIAL LEASE
     This Commercial Lease (the “Lease”) is entered into as of the date first
listed on the cover page of this Lease, by and between COLE OF PHOENIX AZ, LLC,
a Delaware limited liability company (“Landlord”), and APOLLO GROUP, INC., an
Arizona corporation (“Tenant”), in consideration of the mutual terms and
conditions hereof.
ARTICLE 1
SUMMARY OF TERMS
     Each reference in this Lease to any of the following terms shall
incorporate the data stated for that term. Other terms are as defined in the
Lease.

         
(a)
  Landlord and Landlord’s   Cole OF Phoenix AZ, LLC
 
  Address for Notices
(Paragraph 17.6):   c/o Cole Real Estate Investments
2555 East Camelback Road, Suite 400
 
      Phoenix, Arizona 85016
 
      Attention: Legal Department
 
       
(b)
  Tenant and Tenant’s Address for Notices
(Paragraph 17.6):   Apollo Group, Inc.
c/o Apollo Development Corp.
4025 S Riverpoint Pkwy
 
      Phoenix AZ 85040-0723
 
      Attn: President
 
       
(c)
  Street Address of Premises
(Article 2):   4015 S. Riverpoint Parkway, Phoenix, Arizona
85040 (Lot 1) (sometimes referred to as 3050 E. Illini);
 
       
 
      4050 S. Riverpoint Parkway, Phoenix,
 
      Arizona 85040 (Lot 2)
 
       
 
      4025 S. Riverpoint Parkway, Phoenix,
 
      Arizona 85040 (Lot 3)
 
       
 
      4035, 4045 and 4055 S. Riverpoint
 
      Parkway, Phoenix, Arizona 85040 (Lot 5)
 
       
(d)
  Term (Article 3):   Twenty (20) years, together with the Renewal
Terms (if exercised) as provided in Paragraph 3.2.
 
       
(e)
  Commencement Date   March 24, 2011
 
  (Paragraph 3.1):    
 
       
(f)
  Initial Annual Fixed Rent (Paragraph 4.1):   $11,985,000 plus applicable taxes
as provided below.
 
       
(g)
  Permitted Uses (Paragraph 5):   Office, administrative, educational,
classroom,
ancillary retail (including food and beverage service)
and related purposes, and, subject to Paragraph 5, all other lawful uses.

1



--------------------------------------------------------------------------------



 



ARTICLE 2
LEASED PREMISES
     Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
subject to the terms and conditions contained herein, the property legally
defined as Lots 1, 2, 3 and 5 and Tracts A through L of the Riverpoint project
(the “Project”), as shown on the plat map recorded in Book 566 of Maps, page 04,
records of Maricopa County, Arizona and all improvements, fixtures and located
thereon (collectively the “Premises”), including, without limitation, (a) the
10-story building located at 4025 S. Riverpoint Parkway on Lot 3 (the “4025
Building”) containing approximately 267,962 rentable square feet and the two
6-story buildings located at 4035 S. Riverpoint Parkway on Lot 5 (the “4035
Building”) and 4045 S. Riverpoint Parkway on Lot 5 (the “4045 Building” and
together with the 4025 Building and the 4035 Building, the “Buildings”) each
containing approximately 165,851 rentable square feet, (b) the surface parking
areas located on Lot 1, 2, 3 and 5, (c) the 1,779-space parking garage located
at 4015 S. Riverpoint Parkway (sometimes referred to as 3050 E. Illini) on Lot 1
(the “4015 Garage”) and the 2,000-space parking garage located at 4055 S.
Riverpoint Parkway on Lot 5 (the “4055 Garage” and together with the 4015
Garage, the “Garages”) and (d) all areas subject to the license agreement(s)
with the Salt River Project Agricultural Improvement and Power District, over
the area more commonly referred to as the San Francisco canal. The Buildings and
the Garages are referred to herein as the “Structures.”
ARTICLE 3
TERM
     3.1. Term. The “Original Term” of this Lease shall be for the period set
forth in Article 1 above, commencing on the Commencement Date. As used in this
Lease, “Term”, if used without further qualification, shall mean the Original
Term together with any Renewal Terms, as applicable. Regardless of the specific
day of the month on which the Term commenced, it shall not expire until the last
day of the final month of the Term, the length of the Original Term or the final
Renewal Term, as applicable, being extended by the necessary number of days to
accomplish such result. For example, if the Commencement Date occurs on
March 15, 2011, the Original Term shall expire on March 31, 2031.
     3.2. Renewal Terms. Provided that Tenant is not in default beyond the
expiration of any applicable grace periods under this Lease at the time of
exercise of its option, Tenant shall have the option to renew this Lease for the
entire Premises for four (4) terms of five (5) years each (each, a “Renewal
Term” and collectively, the “Renewal Terms”), as follows:
     3.2.1. Commencement of Renewal Term. The Renewal Term shall commence on the
day following expiration of the Original Term or, if applicable, the day
following expiration of the preceding Renewal Term.

2



--------------------------------------------------------------------------------



 



     3.2.2. Exercise of Option to Renew. Tenant may exercise the option to renew
by a written notice to Landlord (a “Renewal Notice”), given not less than four
hundred fifty-five (455) days prior to the last day of the Original Term or, if
applicable, the then existing Renewal Term. In no event shall Tenant have the
right to lease less than the entire Premises during a Renewal Term.
     3.2.3. Terms of Lease During Renewal Terms. The terms and conditions of the
Lease for the Renewal Terms shall be identical with the terms and conditions of
the Original Term (including the rent adjustment set forth in Paragraph 4.2)
except for Fixed Rent and except that Tenant will not have any options to renew
this Lease beyond the four (4) Renewal Terms. The Fixed Rent at the commencement
of each Renewal Term shall be equal to ninety-five percent (95%) of the greater
of (i) the then Current Market Rate, as defined in Paragraph 3.2.4 below or
(ii) the average of the Fixed Rent in effect for the preceding five (5) years of
the Term. Without limiting the foregoing, Landlord shall not have any obligation
to pay any build out, refurbishment or other allowance during the Renewal Term,
or to pay leasing commissions to Tenant’s broker, if any.
     3.2.4. Determination of Fixed Rent During Renewal Terms. The Current Market
Rate when Tenant is exercising an option for a Renewal Term shall be determined
as follows:
     3.2.4.1. “Current Market Rate” shall be defined as the bona fide rental
rate then being offered in “arm’s length” transactions to prospective tenants
for comparable space in comparable buildings in the same geographic submarket as
the Premises and taking into account the value of the parking spaces available
as part of the Premises, and the fact that no brokerage fees are to be paid in
the transaction.
     3.2.4.2. If Tenant exercises its option to renew, Landlord shall notify
Tenant in writing (the “Market Rate Notice”) of Landlord’s determination of the
Current Market Rate on or before three hundred sixty-five (365) days prior to
the expiration of the expiring term. If, within fifteen (15) days after receipt
of such Market Rate Notice, Tenant fails to notify Landlord in writing of
Tenant’s objection to Landlord’s proposed Current Market Rate, Tenant shall be
deemed to have accepted the Current Market Rate specified in the Market Rate
Notice and Landlord will prepare an appropriate amendment to this Lease. If,
within such 15-day period, Tenant objects to Landlord’s proposed Current Market
Rate (the “Objection Notice”), the parties shall attempt to negotiate their
differences in good faith within fifteen (15) days following Landlord’s receipt
of Tenant’s Objection Notice (the “Negotiation Period”). If the parties fail to
agree on a Current Market Rate during the Negotiation Period, then the Current
Market Rate shall be determined in accordance with the provisions of Paragraphs
3.2.4.3 below.
     3.2.4.3. If Tenant and Landlord do not agree (or are not deemed to have
agreed) on a Current Market Rate as provided in Paragraph 3.2.4.2 above, each
party shall appoint a local third-party appraiser who (a) is a member of the

3



--------------------------------------------------------------------------------



 



American Institute of Real Estate Appraisers, or if it shall not then be in
existence, a member of the most nearly comparable organization, (b) has a
minimum of five (5) years experience in the Phoenix, Arizona commercial office
market, (c) is licensed by the state of Arizona, and (d) is not affiliated with
either party. Each party shall notify the other as to the name and address of
the appraiser selected within ten (10) days after the expiration of the
Negotiation Period. If either party fails to designate an appraiser within such
10-day period, the single appraiser so selected shall determine the Current
Market Rate. If two appraisers are timely selected, both appraisers shall
independently make a determination of the Current Market Rate, then meet in
person within thirty (30) days following the selection of the second appraiser
to exchange such written determinations simultaneously, and thereafter notify
both parties of each of the respective appraiser determinations. If the
difference between the average effective Current Market Rate for the applicable
Renewal Term calculated by each appraiser is 15% or less, the parties may
mutually agree to elect to average the rates calculated by the two appraisers,
such option to be exercised by written notice from each party to the other party
and to the appraisers within five (5) days after receipt of notice by the
appraiser(s) of the Current Market Rate calculation. If both parties elect to
average the appraisals, the two appraisals will be averaged and the resulting
figure will be the Current Market Rate. If both parties do not elect to average
the appraisals or if the difference between the rates calculated by each
appraiser is more than 15%, the two appraisers shall together select a third
appraiser within fifteen (15) days following the determination of both
appraisals. The third appraiser shall satisfy the same professional
qualification requirements set forth above. The third appraiser must select one
or the other of the two calculations of Current Market Rate submitted by the
other two appraisers (and such third appraiser shall not be entitled to vary
from the rates presented by the two appraisers). Both Tenant and Landlord agree
that they will not contact or directly or indirectly interfere with the third
appraiser’s selection of the Current Market Rent. The third appraiser will
notify the parties within ten (10) days of being selected to make the Current
Market Rate determination. Subject to Paragraph 3.2.4.4, the determination of
the third appraiser shall be final and binding on Landlord and Tenant. The fees
of any third appraiser shall be borne equally by the parties.
     3.2.4.4. Notwithstanding anything contained herein to the contrary, if the
difference between the Current Market Rates determined by the two appraisers
selected by the parties under Paragraph 3.2.4.3 above was more than 15%, Tenant
shall have the option to withdraw its Renewal Notice within ten (10) days
following the date Tenant receives written notice of the amount of the Current
Market Rate determined by the third appraiser by giving written notice to
Landlord (the “Renewal Termination Notice”), and the Lease shall expire at the
expiration of the then-applicable Term; provided, however, that if there is less
than one (1) year remaining on the then-applicable Term when the Renewal
Termination Notice is given, the Lease shall be automatically extended so that
the Term expires one year from the Renewal Termination Notice. If Tenant does
not withdraw its Renewal Notice within such 10-day period, Tenant shall be
deemed

4



--------------------------------------------------------------------------------



 



to have waived its right to withdraw the Renewal Notice, and shall be bound by
the conclusion of the third appraiser as determined under Paragraph 3.2.4.3
above.
     3.2.4.5. If the parties fail to agree upon the Current Market Rate
hereunder prior to the commencement of the applicable Renewal Term, and until
the Current Market Rate is determined in the manner provided herein, or such
appraisal process is delayed by either party due to a default in the appraisal
process, Tenant agrees to pay Fixed Rent equal to one hundred ten percent (110%)
of the previous Fixed Rent under this Lease (“Temporary Monthly Market Rate”)
until the Current Market Rate is determined. Within twenty (20) days of the
determination of the Current Market Rate, Landlord shall refund to Tenant or
Tenant shall pay to Landlord, as applicable, for the elapsed period, the
difference between the Temporary Monthly Market Rate paid by Tenant and the
Fixed Rent finally determined based on the final determination of the Current
Market Rate.
ARTICLE 4
RENT
     4.1. Initial Fixed Rent. Tenant shall pay Landlord, as an annual “Fixed
Rent” for the Premises, a sum equal to the Annual Fixed Rent set forth in
Paragraph 1(f), as may be adjusted pursuant to Paragraph 4.2, plus applicable
taxes as provided in Paragraph 12.3 below. Annual Fixed Rent shall be payable in
equal monthly installments on or before the first day of each and every calendar
month during the Term of this Lease in lawful money of the United States to
Landlord at the address stated herein or to such other persons or at such other
places as Landlord may designate in writing. All rental and other sums which
Tenant is required to pay hereunder shall be the unconditional obligation of
Tenant and shall be payable in full when due without any setoff, abatement,
deferment, deduction or counterclaim other than as expressly provided in this
Lease. The Fixed Rent and any other amounts payable hereunder are collectively
referred to as the “Rent.” Fixed Rent for any period during the Term which is
for less than one month shall be a pro rata portion of the installment.
     4.2. Rent Adjustment. Commencing on the first day of the month following
the first anniversary of the Commencement Date (the “Initial Adjustment Date”)
and on each anniversary of the Initial Adjustment Date thereafter (including on
each anniversary occurring during any Renewal Term, other than the one occurring
on the first day of a Renewal Term) (each an “Adjustment Date”), the Fixed Rent
for the next succeeding twelve month period shall be adjusted to be an amount
equal to the Fixed Rent for the immediately preceding twelve month period
multiplied by One Hundred and Two percent (102%).
ARTICLE 5
USE
     5.1. General. The Premises may be used for office, administrative,
educational, classroom, ancillary retail (including food and beverage service),
and related purposes and any other lawful uses by Tenant and its Affiliates
(defined below) that would not (i) violate the provisions of this Lease,
including, without limitation, Paragraphs 5.2 and Article 16 hereof, or

5



--------------------------------------------------------------------------------



 



any covenant, condition, agreement or easement applicable to the Premises,
(ii) exceed the load bearing capacity of the floor of the Premises, (iii)
materially increase the dangers to human health or the environment, (iv) pose an
unreasonable risk of harm to any person or entity (whether on or off the
Premises), (v) be contrary to any requirement of any insurer or cause a material
increase to the costs of insurance for the Premises, or (vi) constitute a public
or private nuisance. Tenant shall not commit or allow any waste to be committed
on any portion of the Premises. Tenant shall not use or permit the use of the
Premises for any unlawful purpose. Tenant shall not permit any rubbish, refuse
or garbage to accumulate or create a fire hazard in or about the Premises.
Tenant may cease operations at the Premises at any time or from time to time
during the Term as long as such discontinuance of operations shall not activate,
make applicable or otherwise trigger any right of any person or entity (other
than Landlord) to acquire the Premises whether by option, right of first
refusal, right of first offer or otherwise. If Tenant does discontinue
operations as permitted by this Paragraph, Tenant shall (i) give written notice
to Landlord within thirty (30) days following the discontinuation, (ii) provide
adequate protection and maintenance of the Premises during any period of
vacancy, and (iii) comply with all Applicable Laws and otherwise comply with the
terms and conditions of this Lease. Notwithstanding anything herein to the
contrary, Tenant shall timely pay any Rent during any period in which Tenant
discontinues operations at the Premises, including, without limitation, the
monthly installment of Fixed Rent on the first day of each month. Without
Tenant’s prior written consent and subject to the provisions of Paragraph 17.1,
Landlord will not execute or record against the Premises, or otherwise subject
the Premises to any restrictions, agreements, encumbrances, liens, easements or
rights which could or would (a) prevent or impair the use of the Premises for
the purposes permitted in this Lease or (b) conflict with or diminish the rights
herein granted to Tenant. For purpose of this Lease, an “Affiliate” shall mean
any corporation or business entity which controls, is controlled by or is under
common control with another entity.
     5.2. Compliance with Law. Tenant shall comply with all present and future
laws, ordinances, orders, rules, regulations and requirements of all federal,
state and municipal governments, courts, departments, commissions, boards and
officers, or any other body exercising functions similar to those of any of the
foregoing (“Applicable Laws”), foreseen or unforeseen, ordinary as well as
extraordinary, which may be applicable to the Premises, the Tenant’s use of the
Premises, and the sidewalk, curbs and vaults adjoining the Premises or to the
Tenant’s use of the Premises. Except as expressly provided in Paragraph 6.2 and
Article 13, Tenant shall be responsible for all costs of such compliance.
     5.3. Existing Title and Condition of Premises. Tenant accepts the Premises
in its condition “AS IS” existing as of the Commencement Date and also accepts
the Premises and this Lease subject to all Applicable Laws governing and
regulating the use of the Premises and subject to all covenants, conditions and
restrictions affecting the Premises and the rights of parties in possession.
Tenant has examined the Premises and title to the Premises and has found all of
the same satisfactory for all of Tenant’s purposes. Except for any
representation or warranty which may be specifically set forth in this Lease,
Tenant acknowledges that neither Landlord nor Landlord’s agents have made any
representations or warranties, including without limitation, any representation
or warranty as to condition or fitness of the Premises and improvements thereto,
zoning compliance of the Premises or the suitability of the Structures thereon
for the conduct of Tenant’s business.

6



--------------------------------------------------------------------------------



 



     5.4. Signs. Tenant shall have the right to install any signs it deems
necessary or appropriate in connection with its use and operation of the
Premises; provided that all signs shall comply with all Applicable Laws. Tenant
shall properly maintain all signs during the Term. Upon expiration of the Lease,
Tenant shall remove, at its sole cost and expense, all signs placed in and
around the Premises by Tenant and shall repair any damage to the Premises caused
by the removal of such signs.
     5.5. Hours of Operation. Except in the case of emergency or Force Majeure
Event (as defined in Paragraph 17.20) or as provided in Paragraph 15.2.1, Tenant
shall have full and unimpaired access to the Premises at all times (24 hours per
day, 7 days per week).
     5.6. Parking. During the Term, Tenant and its Affiliates shall have (i) the
exclusive right to use all parking areas located on Lots 1, 3 and 5 of the
Premises; and (ii) the non-exclusive right to use all parking areas located on
Lot 2 of the Premises, subject to that certain Parking Lease and Easement
Agreement dated June 29, 2004, executed by Riverpoint Lots 4/8, LLC, and
Riverpoint Lots 4/8 (15), LLC, as grantee, and Riverpoint Lot 2, LLC, as
grantor, recorded June 29, 2004, as Instrument No. 2004-0744089, records of
Maricopa County, Arizona (the “Parking Agreement”). Landlord shall have no
liability to Tenant for the construction of the parking areas located on Lot 2,
nor shall Landlord be responsible for the compliance of any additional
obligation under the Parking Agreement during the Term of the Lease.
     5.7. Landlord’s Covenants, Representations and Warranties. Landlord
represents and warrants to and covenants with Tenant as follows:
     5.7.1. Organizational Status. Landlord is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware is qualified to do business in the State of Arizona, and has full power
and authority to enter into and to perform its obligations under this Lease. The
persons executing this Lease on behalf of Landlord have full power and authority
to do so and to perform every act and to execute and deliver every document and
instrument necessary or appropriate to consummate the transactions contemplated
by this Lease.
     5.7.2. Entity Action. All entity action on the part of Landlord and its
constituents which is required for the execution, delivery and performance by
Landlord of this Lease has been duly and effectively taken.
     5.7.3. Enforceable Nature of Lease. This Lease constitutes legal, valid and
binding obligations of Landlord, enforceable against Landlord in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally, and subject, as to
enforceability, to general principles of equity, regardless of whether
enforcement is sought in a court of law or equity.

7



--------------------------------------------------------------------------------



 



5.7.4. Third-Party Servicer; Title IV Compliance.
     5.7.4.1. Landlord represents that neither Landlord nor any of its
Affiliates has ever been terminated under the Higher Education Act of 1965, as
amended, for any reason involving the acquisition, use or expenditure of
Federal, State or local government funds.
     5.7.4.2. Landlord, upon its knowledge and belief, represents that neither
it, nor any of its employees, directors, officers, subcontractors or Affiliates
has been: (a) convicted of, or pled nolo contendere or guilty to, a crime
involving the acquisition, use, or expenditure of Federal, State, or local
government funds; or (b) administratively or judicially determined to have
committed fraud or any other material violation of law, in each case involving
Federal, State, or local government funds.
From time to time during the Term, Landlord agrees to promptly reaffirm to
Tenant the representations in Paragraph 5.7.4 upon Tenant’s request. If Landlord
breaches any of the representations, warranties or covenants set forth in this
Paragraph 5.7.4 and (a) such breach results in Landlord or its members being
debarred from contracting with the Federal government, (b) in the event of any
breach resulting from the actions of any employee, director, officer, such
individual is not terminated within thirty (30) days following the conviction,
plea or administrative or judicial determination, or (c) in the event of any
breach resulting from the actions of any subcontractor, the contract with such
subcontractor is not terminated within thirty (30) days following the
conviction, plea or administrative or judicial determination (each a “Triggering
Event”), Tenant shall have the right to terminate this Lease by written notice
to Landlord within thirty (30) days following the date Tenant receives written
notice of a Triggering Event. The termination shall be effective on the date
specified by Tenant in such notice, which date shall be not earlier than thirty
(30) days nor later than one hundred eighty (180) days following the giving of
such notice. Upon the effective date of such termination, Landlord and Tenant
shall have no further obligations under this Lease except for those obligations
which survive the expiration or earlier termination of this Lease pursuant to
its terms.
     5.7.5. Non-Discrimination. Landlord agrees not to discriminate against any
employee or applicant for employment on the basis of any category or
characteristic protected by applicable federal, state, or local law. In
addition, the provisions of 41 C.F.R. Section 60-1.4(a), 41 C.F.R.
Section 60-300.5(a), 41 C.F.R. Section 60-741.5(a), and 29 C.F.R. Part 471,
Appendix A to Subpart A are, if applicable, incorporated by reference.
     5.7.6. Conflict of Interest. Landlord acknowledges and understands that
Tenant has a Conflict of Interest Policy, which prohibits any employee, officer
or director of Tenant or an Affiliate of Tenant from directly or indirectly
receiving any financial or other benefit from Landlord, whether as a result of
this Lease or otherwise. If Landlord becomes aware of a relationship with any
employee, officer or director of Tenant or an Affiliate of Tenant during the
term of this Lease that results in such employee, officer or

8



--------------------------------------------------------------------------------



 



director receiving any direct or indirect financial or other benefit from
Landlord, Landlord shall disclose such relationship to Tenant in writing within
fifteen (15) calendar days of learning about such relationship.
     5.7.7. Gratuity. Landlord acknowledges and understands that Tenant has a
Gift and Entertainment Policy, which prohibits employees, officers, directors,
agents and representatives of Tenant and its Affiliates from accepting any
gifts, gratuities, favors or advantages from Landlord except for insignificant
items of low value such as business lunches and advertising items (for example,
pens, calendars and the like).
     5.7.8. Anti-Terrorism. Landlord represents and warrants to Tenant that
Landlord is not, and is not acting, directly or indirectly, for or on behalf of,
any person or entity named as a “specially designated national and blocked
person” (as defined in Presidential Executive Order 13224) on the most current
list published by the U.S. Treasury Department Office of Foreign Assets Control,
and that Landlord is not engaged in this transaction, directly or indirectly, on
behalf of, and is not facilitating this transaction, directly or indirectly, on
behalf of, any such person or entity. Landlord also represents and warrants to
Tenant that neither Landlord nor its constituents or Affiliates are in violation
of any laws relating to terrorism or money laundering, including the aforesaid
Executive Order and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56), as amended. With respect to parties owning indirect
interests in Landlord, Tenant acknowledges that Landlord has relied exclusively
on its U.S. broker-dealer network to implement the normal and customary investor
screening practices mandated by applicable law and FINRA regulations in making
the foregoing representations. Landlord hereby agrees to defend, indemnify and
hold harmless Tenant from and against any and all claims, damages, losses,
risks, liabilities and expenses (including reasonable attorneys’ fees and costs)
arising from or related to any breach of the foregoing representations and
warranties by Landlord.
     5.7.9. Quiet Enjoyment. So long as Tenant is not in default under the terms
and conditions of this Lease beyond the expiration of any applicable notice and
cure period, Tenant and its Affiliates shall be entitled to peaceably maintain
possession of and quietly enjoy the Premises and all of the rights granted
hereunder for the duration of the Term of this Lease.
     5.8. Tenant’s Covenants, Representations and Warranties. Tenant represents
and warrants to and covenants with Landlord as follows:
     5.8.1. Organizational Status. Tenant is a corporation duly organized,
validly existing and in good standing under the laws of the State of Arizona and
has full power and authority to enter into and to perform its obligations under
this Lease. The persons executing this Lease on behalf of Tenant have full power
and authority to do so and to perform every act and to execute and deliver every
document and instrument necessary or appropriate to consummate the transactions
contemplated by this Lease.

9



--------------------------------------------------------------------------------



 



     5.8.2. Entity Action. All entity action on the part of Tenant and its
constituents which is required for the execution, delivery and performance by
Tenant of this Lease has been duly and effectively taken.
     5.8.3. Enforceable Nature of Lease. This Lease constitutes legal, valid and
binding obligations of Tenant, enforceable against Tenant in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally, and subject, as to
enforceability, to general principles of equity, regardless of whether
enforcement is sought in a court of law or equity.
     5.8.4. Anti-Terrorism. Tenant represents and warrants to Landlord that
Tenant is not, and is not acting, directly or indirectly, for or on behalf of,
any person or entity named as a “specially designated national and blocked
person” (as defined in Presidential Executive Order 13224) on the most current
list published by the U.S. Treasury Department Office of Foreign Assets Control,
and that Tenant is not engaged in this transaction, directly or indirectly, on
behalf of, and is not facilitating this transaction, directly or indirectly, on
behalf of, any such person or entity; provided, however, the representation
contained in this sentence shall not apply to any person or entity to the extent
such person’s or entity’s interest is in or through a U.S. Publicly-Traded
Entity. “U.S. Publicly-Traded Entity” is an entity whose securities are listed
on a national securities exchange or quoted on an automated quotation system in
the U.S. or a wholly-owned subsidiary of such an entity. Tenant also represents
and warrants to Landlord that neither Tenant nor its constituents or Affiliates
are in violation of any laws relating to terrorism or money laundering,
including the aforesaid Executive Order and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56), as amended. Tenant hereby agrees to
defend, indemnify and hold harmless Landlord from and against any and all
claims, damages, losses, risks, liabilities and expenses (including reasonable
attorneys’ fees and costs) arising from or related to any breach of the
foregoing representations and warranties by Tenant.
     5.8.5. Licenses and Permits. All required licenses and permits, both
governmental and private, to use and operate the Premises for the uses permitted
under this Lease are in full force and effect.
ARTICLE 6
MAINTENANCE AND REPAIRS
     6.1. Tenant’s Maintenance. Tenant shall keep and maintain the entire
Premises, including, without limitation, all structural portions of the
Premises, including the foundation, floor slab, structural load-bearing walls
and columns, and the roof, utility, sprinkler, life safety, lighting,
mechanical, plumbing, electrical, HVAC, and all other systems, and all
alterations and additions made by Tenant pursuant to the provisions hereof, all
walks, parking and loading areas, lawns and landscaping, water features, fences
and signs included with the Premises, in good repair and in a clean and safe
condition. Tenant shall replace all interior,exterior or other glass

10



--------------------------------------------------------------------------------



 



in or about the Premises that may be broken during the Term with glass at least
equal to the specification and quality of the glass so replaced. Tenant shall be
responsible for all costs incurred in repairing or maintaining the Premises
pursuant to this Paragraph, other than those amounts which are Landlord’s
responsibility in accordance with Paragraph 6.2. If Tenant fails to perform
Tenant’s obligations under this Paragraph and such failure continues following
the expiration of the applicable notice and cure periods, Landlord may, at its
option, enter upon the Premises and put the same in good order, condition and
repair, and all reasonable out-of-pocket costs incurred by Landlord, together
with interest thereon at the Default Rate, shall become due and payable as
additional rental to Landlord upon receipt of a written invoice specifying the
amount paid by Landlord. Landlord shall not be liable for the inconvenience,
annoyance, disturbance, loss of business or other damage of Tenant by reason of
making such repairs or the performance of any such work, or on account of
bringing materials, tools, supplies or equipment into or through the Premises
during the course thereof, and the obligations of Tenant under this Lease shall
not be affected thereby. Tenant waives any right to (a) require Landlord to
maintain, repair, replace or rebuild all or any part of the Premises or (b) make
repairs at the expense of Landlord, pursuant to any Applicable Laws at any time
in effect.
     6.2. Allocation of Capital Costs. Tenant agrees not to defer any
maintenance, repair or replacement work constituting a Capital Improvement (as
hereinafter defined) to the last twenty-four (24) months of the Term. If, during
the last twenty-four (24) months of the Term, any Capital Improvement is
required to be made to the Premises, then the cost of such Capital Improvement
shall be amortized over the useful life of such Capital Improvement (based on
the mutual agreement of Landlord or Tenant or if they cannot agree, pursuant to
Paragraph 17.9) and Landlord shall, upon the expiration of this Lease, reimburse
Tenant for the unamortized portion thereof that extends beyond the expiration of
the Term (such unamortized amount, the “Unamortized Capital Improvement Costs”);
provided that, Landlord shall not be required to reimburse Tenant for such
amount if this Lease is terminated prior to the expiration of the Term by reason
of a Tenant default or if Tenant purchases the Premises pursuant to Article 23.
The term “Capital Improvement” shall mean any maintenance, repair or
replacement, the cost of which would be characterized as a capital expense under
GAAP.
     6.3. Surrender. On the expiration of the Term, or on any sooner termination
of this Lease, Tenant shall surrender the Premises to Landlord in no worse
condition and repair as existed on the Commencement Date, broom clean, except
for ordinary wear and tear and damage due to casualty not otherwise required be
repaired under this Lease. Tenant shall repair any damage to the Premises
occasioned by the removal of Tenant’s alterations and improvements (including,
without limitation, its trade fixtures, furnishings and equipment), which repair
shall include, without limitation, the patching and filling of holes and repair
of structural damage.
     6.4. Net Lease. With the exception of Landlord’s obligations to reimburse
Tenant for any Unamortized Capital Improvement Capital Costs as set forth in
Paragraph 6.2, the Fixed Rent payable hereunder shall be net to Landlord, so
that this Lease shall yield to Landlord the rentals specified during the Term,
and that all costs, expenses and obligations of every kind and nature whatsoever
relating to the operation, management, maintenance, repair, restoration and
replacement of the Premises and all improvements and appurtenances related
thereto or any part thereof shall be performed and paid by Tenant, including,
without limitation, all expenses, assessments, dues or other charges accruing
against the Premises under any covenant, condition,

11



--------------------------------------------------------------------------------



 



agreement or easement applicable to the Premises, including, without limitation,
the Parking Agreement or the Declaration of Covenants, Conditions, Easements and
Restrictions for Riverpoint Business Park dated July 6, 2001, and recorded
July 6, 2001 as Instrument No. 2001-0604763, Official Records of Maricopa
County, Arizona, as previously or subsequently supplemented and/or amended (the
“CC&Rs”). Those obligations shall include all expenses incurred related to the
Premises with the sole exceptions set forth in Paragraph 6.2.
ARTICLE 7
UTILITIES
     Tenant shall contract directly for utility connection and pay the service
providers directly for water, gas, heat, light, power, telephone and other
utilities and all other services supplied to the Premises, together with any
taxes thereon. Landlord shall have no liability for any interruption or failure
of utility service to the Premises, and Tenant shall not be entitled to any
abatement or reduction of Fixed Rent by reason of any interruption or failure of
utilities or other services to the Premises, unless due to Landlord’s gross
negligence or willful misconduct.
ARTICLE 8
ALTERATIONS
     8.1. Alterations. Except as expressly permitted by this Lease, Tenant shall
not make any alterations, improvements, additions, or utility installations
(“Alterations”) in, on or about the Premises, without Landlord’s prior written
consent, which consent shall not be unreasonably withheld or delayed and shall
be deemed given unless Landlord notifies of its specific objections in writing
within thirty (30) days following receipt of Tenant’s request therefor. If such
consent is required by this Lease, Landlord may require, as a condition to
giving such consent, that Tenant agree to remove any such Alterations at the
expiration of the Term and restore the Premises to their prior condition.
Notwithstanding the foregoing, Tenant shall not be required to remove any wiring
or cabling serving the Premises. Subject to Paragraph 6.2, all Alterations shall
be made by Tenant at Tenant’s sole expense. All Alterations shall be performed
by licensed contractors in a good and workmanlike manner and in accordance with
all Applicable Laws, shall be prosecuted diligently to completion and shall
comply fully with all the terms of this Lease. Upon completion of any
Alterations and promptly following written request from Landlord, Tenant shall
provide Landlord with (i) evidence of full payment to all laborers, materialmen
and equipment providers contributing to the Alterations, (ii) an architect’s
certificate certifying the Alterations to have been completed in conformity with
the plans and specifications, (iii) a certificate of occupancy (if the
Alterations are of such a nature as would require the issuance of a certificate
of occupancy), and (iv) any other documents or information reasonably requested
by Landlord.
     8.2. Permitted Alterations. Tenant may, without Landlord’s consent, perform
(or allow its Affiliates to perform) non-structural interior Alterations
(including, but not limited to moving non load-bearing walls, replacing
fixtures, provided that Tenant complies (or causes its Affiliate to comply) with
all Applicable Laws in the construction or installation of the Alterations.
However, Tenant’s ability to construct such permitted alterations as described
in this Paragraph 8.2.2 without Landlord’s consent, shall not in any way
eliminate Landlord’s right

12



--------------------------------------------------------------------------------



 



to request the removal or restoration of such improvements upon the expiration
of this Lease (unless otherwise provided herein).
     8.3. Liens. Tenant shall pay or cause to be paid the total cost and
expenses of the construction of any Alterations performed by or at the request
of Tenant. Tenant shall not suffer or permit to be enforced against the Premises
or any part thereof any lien arising from or in any way related to any work
performed on or materials supplied with respect to the Premises. Tenant shall
indemnify, defend and hold Landlord harmless for, from and against all liability
or loss of any type to the extent arising out of any work, construction or other
activity in connection with the Premises, unless and to the extent such work,
construction or activity is commenced by Landlord. Tenant, at its cost, shall
either cause any lien to be released or shall obtain a surety bond to discharge
any such lien pursuant to Arizona Revised Statutes Section 33-1004 (or any
successor statute) within twenty (20) days after Tenant receives notice of such
lien. If Tenant fails to release or bond over any lien within such 20-day
period, Landlord may, without obligation to do so, remove such lien by any means
deemed reasonably appropriate by Landlord, including payment thereof. Tenant
shall pay Landlord upon demand all sums paid and expenses incurred by Landlord
in connection with removing such lien, together with interest at the Default
Rate from the date paid by Landlord until repaid including, without limitation,
reasonable attorneys’ fees and costs.
     8.4. Removal. Tenant shall have the right to remove or to allow its
Affiliates to remove all personal property of Tenant, including, without
limitation, trade fixtures, furniture fixtures and equipment, at any time and
from time to time during the Term of this Lease and upon the expiration or
within thirty (30) days following the earlier termination hereof. Except as set
forth in the preceding sentence, all Alterations on or to the Premises shall
become the property of Landlord and remain upon and be surrendered with the
Premises at the expiration of the Term and Tenant shall execute and deliver to
Landlord such instruments as Landlord may reasonably require to evidence the
ownership by Landlord of such Alterations, unless Landlord conditions its
approval thereof to removal at the expiration of the Term, or otherwise requires
their removal under the term of this Lease.
ARTICLE 9
INSURANCE
     9.1. Tenant’s Insurance. Tenant, at its sole cost and expense, shall
maintain in full force and effect during the Term:
     9.1.1. Liability Insurance. Commercial general liability insurance written
on an occurrence form utilizing ISO form CG001 (or its equivalent) in amounts of
not less than $1,000,000 per occurrence, $1,000,000 personal injury and
advertising injury, $2,000,000 products and completed operations aggregate and
$2,000,000 general aggregate and an umbrella liability insurance policy in the
amount of $50,000,000.00 that is excess and following-form over general
liability (including terrorism), auto liability, host liquor liability and
employer’s liability. Coverage shall include, but shall not be limited to,
claims for injuries to persons or damage to property which may arise from or in
connection with this Lease by the Tenant, its agents, representatives, employees
or

13



--------------------------------------------------------------------------------



 



contractors. Such insurance shall cover at least the following hazards:
(a) premises and operations, (b) products and completed operations, (c) personal
and advertising injury, (d) independent contractors, (e) blanket contractual
liability for oral and written contracts, (f) terrorism and acts of terrorism
both foreign and domestic, and (g) host liquor liability. Landlord and its
manager or lender for which Tenant receives a written request shall be named as
additional insureds under such insurance policy. Tenant’s commercial liability
policy shall be primary to and not contributing to any insurance available to
Landlord and Landlord’s insurance shall be in excess thereto. In no event shall
the limits of such insurance be considered as limiting the liability of tenant
under this Lease. If Tenant’s liability policies do not contain the standard ISO
separation of insureds provisions, or a substantially similar clause, they shall
be endorsed to provide cross-liability coverage.
     9.1.2. Workmen’s Compensation. Workers’ compensation insurance in
accordance with statutory law and employers’ liability insurance with a limit of
not less than $1,000,000 per accident, $1,000,000 disease policy limit and
$1,000,000 disease each employee.
     9.1.3. Automobile Liability. An automobile liability limit of not less than
$1,000,000 for each accident, with such insurance covering liability arising out
of any automobile, including owned, hired and non-owned.
     9.1.4. Property Insurance. Property insurance on (a) the Structures,
(b) all office furniture, business and trade fixtures, office equipment,
free-standing cabinet work, movable partitions, merchandise and all other items
of Tenant’s property on the Premises installed by, for, or at the expense of
Tenant, and (c) Tenant’s improvements, alterations and additions to the
Premises. Such insurance shall be written on an “all risks” of physical loss or
damage basis or “special cause of loss”, for the full replacement cost value new
without deduction for depreciation of the covered items and without any
coinsurance clauses and shall include coverage for damage or other loss caused
by fire or other peril including, but not limited to, vandalism and malicious
mischief, theft, water damage, including sprinkler leakage, mechanical breakdown
and terrorism and acts of terrorism both foreign and domestic. Such insurance
shall provide for payment for loss thereunder with respect to the Structures to
the holder of any first mortgage or deed of trust on the Premises, provided that
such holder agrees to make such proceeds available for reconstruction of the
Structures in accordance with this Lease.
     9.1.5. Business Interruption Insurance. Business interruption insurance
without a provision for co-insurance, in an amount equal to 100% of the Fixed
Rent for a period of not less than twelve consecutive calendar months
     9.1.6. Law and Ordinance Insurance. Building ordinance coverage, including
demolition and increased cost of construction and contingent operation from
building laws coverage in an amount not less than $15,000,000.
     9.1.7. Builder’s Risk. During any period of construction, restoration,
reconstruction, rehabilitation, replacement or alteration to the Premises,
builder’s risk insurance in so-called non-reporting form upon all buildings,
improvements and related

14



--------------------------------------------------------------------------------



 



appurtenances while under construction but only to the extent that such coverage
is not being maintained by Tenant’s contractor(s) pursuant to a policy or
policies that satisfy this requirement. Landlord agrees that such builder’s risk
insurance may be included as a sublimit in the property insurance policy
described under Paragraph 9.1.4, provided such sublimit is not less than
$5,000,000.
     9.1.8. Blanket Policy. Tenant shall have the right to carry any insurance
required of Tenant under this Lease in the form of a blanket policy for the
risks and in the minimum amounts specified herein; provided, however, that any
such blanket policy shall otherwise comply with the provisions of this
Article IX.
     9.1.9. Self Insurance. At any time that Tenant’s tangible net worth is
equal to or greater than $800,000,000, Tenant shall have the right to
self-insure for any insurance required of Tenant under this Lease or have a
deductible higher than the maximum deductible permitted under Paragraph 9.2. If
Tenant desires to self-insure pursuant to this Paragraph 9.1.9, Tenant shall
deliver to Landlord prior to self-insuring a notice that it intends to
self-insure hereunder, and if Tenant is not required to file quarterly and
annual reports with the Securities and Exchange Commission , Tenant shall also
provide financial statements evidencing that Tenant has met the tangible net
worth requirement set forth above. If at any time during the Term, Tenant is
self-insuring pursuing to this Paragraph 9.1.9 and Tenant’s tangible net worth
falls below the minimum tangible net worth requirement set forth above, then
Tenant shall no longer be entitled to self-insure under this Paragraph 9.1.9,
and Tenant shall notify Landlord thereof and procure all insurance otherwise
required by this Article 9 and deliver to Landlord evidence of such insurance as
required by this Article 9. If Tenant is self-insuring under this
Paragraph 9.1.9, rather than delivering the insurance certificate called for at
the times set forth in Paragraph 9.2 below, Tenant shall deliver a certificate
of self-insurance to Landlord and any lender.
     9.2. Policies. Insurance required hereunder shall be by companies rated
A-:X or better in “A.M. Best’s Insurance Guide”. Insurers shall be licensed or
authorized to do business in the state in which the Premises are located. Tenant
shall deliver to Landlord certificates evidencing the existence and amounts of
the required insurance. Tenant shall, within ten (10) days prior to the
expiration of such policies, furnish Landlord with renewals or “binders”
thereof. Neither party shall not do or permit to be done anything which shall
invalidate the insurance policies referred to herein. If Tenant shall fail to
procure and maintain any insurance required to be maintained by it under this
Paragraph and such failure continues after the expiration of any applicable
notice and cure periods under this Lease or the expiration of the applicable
policy (whichever is sooner), the Landlord may, but shall not be required to,
procure and maintain the same, but at the expense of Tenant. THE INSURANCE
REQUIREMENTS HEREIN ARE MINIMUM REQUIREMENTS FOR THIS CONTRACT AND IN NO WAY
LIMIT THE INDEMNITY COVENANTS CONTAINED IN THIS LEASE. All policies shall be
written as primary policies, with deductibles not to exceed 10% of the amount of
coverage. For purposes of the preceding sentence, the 10% shall be calculated
based on the aggregate coverage under any applicable primary and umbrella
policies. Any other policies, including any policy now or hereafter carried by
Landlord or any lender, shall serve as excess coverage. In the event of any
transfer by Landlord of Landlord’s interest in the Premises or any financing or
refinancing

15



--------------------------------------------------------------------------------



 



of Landlord’s interest in the Premises, Tenant shall, upon not less than twenty
(20) days’ prior written notice, deliver to Landlord or any lender providing
such financing or refinancing, as the case may be, certificates of all insurance
required to be maintained by Tenant hereunder naming such transferee or such
lender, as the case may be, as an additional named insured or loss payee, as
applicable, to the extent required herein effective as of the date of such
transfer, financing or refinancing.
     9.3. Modifications to Insurance Coverage. If during the Term (i) any of the
types of insurance policies or the requirements related to the insurance
policies required under this Article 9 are no longer available on commercially
reasonable terms or (ii) it becomes commercially reasonable to obtain additional
insurance coverage not specified in this Article 9 or to modify the terms of any
coverages specified in this Article 9, then upon written notice of either party,
the parties shall attempt to negotiate in good faith changes to this Article 9.
If the parties are unable to agree on whether changes to this Article 9 are
appropriate, the matter shall be resolved pursuant to Paragraph 17.9.
     9.4. Mutual Waiver of Subrogation. Landlord and Tenant each hereby waive
any and all rights of recovery against the other or against the officers,
directors, partners, members, trustees and shareholders of the other, on account
of loss or damage occasioned to such waiving party or its property or any
property of others under its control to the extent that such loss or damage is
insured under any insurance maintained or required to be maintained pursuant to
this Lease. Landlord and Tenant will each, upon obtaining the respective
policies of insurance required under this Lease, give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease and obtain, if available at commercially reasonable rates, from
the respective carriers an endorsement waiving any right of subrogation in favor
of the insurer.
     9.5. No Representation of Coverage Adequacy. By requiring insurance herein,
Landlord does not represent that coverage and limits will necessarily be
adequate to protect Tenant, and such coverage and limits shall not be deemed as
a limitation of Tenant’s liability under any indemnification provisions in this
Lease. Failure of Landlord to demand such certificate or other evidence of full
compliance with these insurance requirements or failure of Landlord to identify
a deficiency from evidence that is provided shall not be construed as a waiver
of Tenant’s obligation to maintain such insurance.
ARTICLE 10
INDEMNITY
     10.1. Tenant’s Indemnity. Tenant shall indemnify, defend and hold Landlord,
any Landlord Party, any lender holding a mortgage or deed of trust on the
Premises, and their respective Affiliates (collectively, “Landlord Indemnified
Parties”) harmless for, from and against any and all claims and other
liabilities (including, without limitation, costs and attorneys’ fees) in any
way and to the extent arising from: (a) the use or occupancy of the Premises by
Tenant or any of its agents, invitees, visitors, contractors, employees,
subtenants, licensees or concessionaires (“Involved Parties”); (b) the conduct
of Tenant’s business thereon, (c) any activity, work or thing done, performed or
suffered on or about the Premises by Tenant or any of

16



--------------------------------------------------------------------------------



 



its Involved Parties, (d) any negligent act or omission of Tenant or any of its
Involved Parties, (e) any accident, injury to or death of any person or loss of
or damage to property occurring in, on or about the Premises or any portion
thereof or on the adjoining sidewalks, curbs, parking areas, streets or ways,
(f) any use, non-use or condition in, on or about, or possession, alteration,
repair, operation, maintenance or management of, the Premises or any portion
thereof or on the adjoining sidewalks, curbs, parking areas, streets or ways,
(g) the claims of any invitees, patrons, licensees or subtenants of all or any
portion of the Premises or any person or entity acting through or under Tenant
or otherwise acting under or as a consequence of this Lease or any sublease, and
(h) any past, present or future presence of any Hazardous Materials in, on,
above, or under the Premises or any past, present or future environmental
condition affecting the Premises or any past, present or future non-compliance
of the Premises with any Environmental Laws; provided, that the foregoing shall
exclude (x) any claims and other liabilities, only to the extent deriving from
the gross negligence or willful misconduct of Landlord or its Involved Parties
and (y) any special, punitive, consequential or incidental damages. For purposes
of this Lease, the term “gross negligence” shall not include gross negligence
imputed as a matter of law to a party or its Affiliates or its Involved Parties
solely by reason of the party’s interest in the Premises or the party’s failure
to act in respect of matters which are or were the obligation of Tenant under
this Lease.
     10.2. Landlord’s Indemnity. Landlord shall indemnify, defend and hold
Tenant, any Tenant Party and their respective Affiliates (collectively, “Tenant
Indemnified Parties”) harmless for, from and against any and all claims and
other liabilities (including, without limitation, costs and attorneys’ fees) in
any way and to the extent arising from any gross negligence or intentional act
or omission of Landlord or any of its Involved Parties; provided, that the
foregoing shall exclude any special, punitive, consequential or incidental
damages; and provided further that Tenant’s recovery under this Paragraph shall
be limited by Article 18 and Article 20 below.
     10.3. Survival. The indemnification provisions contained herein shall
survive the expiration or the termination of this Lease with respect to any
claim or liability accruing prior to such expiration or termination.
ARTICLE 11
DAMAGE OR DESTRUCTION
     11.1. Destruction. If the Premises or any portion thereof is damaged by
fire or other casualty, Tenant shall give prompt notice to Landlord of such
damage, shall use commercially reasonable efforts to secure the Premises so that
they do not pose any risk of harm to adjoining property owners or occupants or
third-parties. Following any casualty the following provisions shall apply:
     11.1.1. Restoration. If the Structures or any other improvements
constituting a part of the Premises are damaged or destroyed by a casualty, then
except as provided in Paragraph 11.1.2, Tenant shall, at its sole cost and
expense, restore, repair, replace, rebuild and alter (collectively “Restore” or
“Restoration”) the same to as good a condition as existed prior to such
casualty. Such Restoration shall be commenced promptly and prosecuted with
reasonable diligence. Subject to the provisions of

17



--------------------------------------------------------------------------------



 



Paragraph 11.1.2, all insurance proceeds shall be applied to the cost of
Restoration and, if the proceeds are insufficient, Tenant shall pay the excess
costs. Except as provided in Paragraph 11.1.2, no destruction of or damage to
the Premises shall permit Tenant to surrender this Lease or relieve Tenant from
its liability hereunder, and Tenant waives any right now or hereafter conferred
upon it, by statute or otherwise, to quit or surrender this Lease or the
Premises.
     11.1.2. Right to Terminate. If the damage or destruction occurs during the
last two (2) years of the primary Term or at any time during a Renewal Term, and
either (i) the cost of Restoration is estimated to exceed twenty-five percent
(25%) or more of the replacement value of the affected Structure(s), or (ii) the
time period to complete the Restoration with reasonable diligence is longer than
two hundred and seventy (270) days, in each case as determined by an engineer or
contractor reasonably acceptable to Landlord and Tenant, then, provided that no
default has occurred and is continuing and such casualty is covered by the
insurance required to be maintained by Tenant under Paragraph 9.1.4 and Tenant
is otherwise in compliance with the requirements of Article 9 related to
insurance, Tenant shall have the right to terminate this Lease only as to the
Structure(s) that is the subject of the casualty by written notice given to
Landlord (a “Casualty Termination Notice”) within sixty (60) days after the date
of such damage or destruction. If Tenant timely delivers a Casualty Termination
Notice, this Lease shall be terminated with respect to such Structure(s)
effective as of the date such notice is given or such later date as Tenant
vacates the Premises, Landlord shall be entitled to receive and retain all
insurance proceeds relating to such damage or destruction (regardless of whether
such proceeds are payable by a third party insurer or Apollo under a self
insurance program), other than such amount that may be necessary for Tenant to
satisfy its obligations under Paragraph 11.2, and the Fixed Rent shall be
adjusted to reflect any reduction in the rentable square footage. If Tenant
fails to timely deliver a Casualty Termination Notice, Tenant will be deemed to
have elected not to exercise its option to terminate the Lease and Tenant shall
complete the Restoration. If Tenant elects or is deemed to have elected to
complete a Restoration, the insurance proceeds will be made available to the
Tenant for application to the cost of Restoration, which proceeds shall be
deposited in an escrow with a third party for distribution in the same manner as
a construction loan.
     11.2. Termination. Upon a termination of this Lease with respect to any
Structures under any of the provisions of Paragraph 11.1.2, Tenant shall raze
and demolish any remaining improvements damaged by the casualty and clear the
affected area by the casualty, and the insurance proceeds will be made available
to the Tenant for application to the cost of such demolition and clearing.
Following such demolition and clearing, the parties shall be released without
further obligation to the other from the date possession of the Premises (or any
portion thereof) is surrendered to Landlord, except for items which have
therefore accrued and are then unpaid, and Landlord portion of the Premises
surrendered to Landlord in good condition and repair.
     11.3. Release. Tenant shall not be released from any of its obligations
under this Lease except to the extent and upon the conditions expressly stated
in this Article 11.

18



--------------------------------------------------------------------------------



 



     11.4. Waiver. Landlord and Tenant hereby waive the provisions of any
statutes or court decisions which relate to the abatement or termination of
leases when leased property is damaged or destroyed, and agree that such event
shall be exclusively governed by the terms of this Lease.
ARTICLE 12
TAXES AND ASSESSMENTS
     12.1. Payment. Tenant shall be obligated to pay all Property Taxes (as
defined below) applicable to the Premises prior to or with respect to the Term
as and when they accrue as additional rent and without deduction or offset.
Tenant shall be permitted to satisfy its obligation for accrued Property Taxes
by paying such Property Taxes directly to the applicable governmental authority
prior to delinquency. Within ten (10) days after each installment of Property
Taxes is required by this Paragraph to be paid, Tenant shall also provide
Landlord with evidence that such Property Taxes were paid in a timely fashion.
If any Property Taxes due with respect to the Premises shall cover any period of
time after the expiration of the Term, Tenant’s share of such Property Taxes
shall be equitably prorated to cover only the period of time within the tax
fiscal year during which this Lease shall be in effect. If Tenant fails to pay
any Property Taxes, Landlord shall have the right, but not the obligation, to
pay the same, in which case Tenant shall repay such amount, together with
interest at the Default Rate from the date of expenditure. As used herein, the
term “Property Taxes” shall include any form of general or special assessment,
license fee, levy penalty, or tax (other than inheritance or estate taxes)
imposed by any authority having the direct or indirect power to tax, including
any city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement district, or any part or parts thereof,
or against any legal or equitable interest of Landlord in the Premises or any
part thereof or against Landlord’s right to rent or other income therefrom (but
exclusive of taxes levied on or computed by reference to Landlord’s net income
as a whole), or against Landlord’s business of leasing the Premises.
     12.2. Personal Property. Tenant shall pay, prior to delinquency, all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property contained on the Premises or elsewhere. Tenant shall use
reasonable efforts to cause such trade fixtures, furnishings, equipment and all
other personal property to be assessed and billed separately from the Premises.
     12.3. Rent Tax. Tenant shall pay to Landlord a sum equal to the amount
which Landlord is required to pay or collect by reason of any privilege tax,
sales tax, gross proceeds tax, rent tax, or like tax levied, assessed or imposed
by any governmental authority or subdivision thereof, upon or measured by any
Rent or other charges or sums required to be paid or improvements to be made by
Tenant under this Lease. Such sum shall be paid simultaneously with the payment
by Tenant to Landlord of the Rent or, in the case of a tax not attributable to
Rent, at such time as Landlord shall demand payment thereof. Nothing contained
in this Lease shall require Tenant to pay any franchise, corporate, estate,
inheritance, succession, or transfer tax of Landlord or any tax upon the net
income of Landlord.
     12.4. Contest of Taxes. Tenant shall have the right, but not the
obligation, to contest the amount of any tax or assessment for which Tenant is
liable under this Article 12, as

19



--------------------------------------------------------------------------------



 



long as such contest is conducted in good faith and with due diligence by
appropriate legal proceedings, and provided that (i) such proceeding shall
suspend the collection thereof from the Premises or any interest therein or if
it does not, such taxes or assessments are paid in full under protest,
(ii) neither the Premises nor any interest therein would be in any danger of
being sold, forfeited or lost by reason of such proceedings, and (iii) unless
such taxes or assessments are paid in full under protest, by the date such taxes
or assessments would otherwise be delinquent, Tenant shall have deposited with
Landlord adequate reserves for the payment of the taxes and assessments or
Tenant shall have furnished the security as may be required in the proceeding or
as may be required by Landlord to insure payment of any contested taxes.
Landlord shall cooperate in any reasonable manner with such contest by Tenant,
but Landlord shall not be required to incur any out-of-pocket cost in connection
with such contest.
ARTICLE 13
CONDEMNATION
     13.1. Condemnation. If the Premises or any portion thereof is taken under
the power of eminent domain, or sold under the threat of the exercise of said
power (collectively “Condemnation”), this Lease shall terminate as to the part
so taken as of the date the condemning authority takes title or possession, (the
“Condemnation Date”), and the Fixed Rent shall be reduced for the balance of the
Premises as provided below.
     13.2. Right to Terminate. If (a) (i) more than ten percent (10%) of the
floor area of a Building is taken by Condemnation or (ii) such taking results in
a loss of more than ten percent (10%) of the parking for a Building that is not
accommodated by replacement parking that is reasonably proximate to the Building
it serves, or (iii) access to a Building is substantially and negatively
impaired, and reasonable alterations or additions to the Building cannot be
constructed to restore such access to the Building, and (b) as a result of such
taking by Condemnation the balance of the Building, if any, remaining after such
Condemnation is not reasonably suitable for the permitted use under this Lease
in Tenant’s reasonable judgment, Tenant may terminate this Lease as to the
Building so impacted effective as of the Condemnation Date, or such later date
that Tenant fully vacates the Building, in which the Fixed Rent shall be
adjusted to reflect the rentable square footage of the Building as to which the
Lease is terminated. If Landlord disputes Tenant’s determination as to whether
the balance of any Building remaining after a Condemnation is reasonably
suitable for the permitted use under this Lease, the parties shall resolve this
issue pursuant to Paragraph 17.9. Notwithstanding anything contained herein to
the contrary, in the event of any Condemnation in connection with the proposed
I-10 Corridor expansion so long as such Condemnation does not exceed the “worst
case” right of way scenario outlined in the January 14, 2009 letter from the
Arizona Department of Transportation to Brent Fuller at Apollo Group, Inc.,
Tenant will have no right to terminate this Lease.
     13.3. Rent Reduction. If Tenant is not entitled to terminate this Lease
under Paragraph 13.2 with respect to any Building that is impacted by a
Condemnation or if Tenant does not exercise its right to terminate this Lease
under Paragraph 13.2 with respect to any Building that is impacted by a
Condemnation, this Lease shall remain in full force and effect as to the portion
of the Premises remaining, except that the Fixed Rent shall be reduced (as of
the Condemnation Date) (i) based on the rentable square footage of the portion
of any Building so

20



--------------------------------------------------------------------------------



 



taken or (ii) if the parking remaining following any taking results in an
overall parking ratio for all Buildings of less than 6.4 parking spaces per
1,000 rentable square feet, based on the value of the parking so taken;
provided, however, that Landlord, at its option, may elect to assign to Tenant
its rights to all condemnation proceeds on account of such taking (net of any
actual out-of-pocket costs incurred by Landlord in connection with such
condemnation), in which case there shall be no reduction in Fixed Rent. If the
parties are unable to agree as to the reduction in Fixed Rent under clause
(ii) of this Paragraph 13.3, the parties shall resolve this issue pursuant to
Paragraph 17.9.
     13.4. Restoration of Premises. If this Lease is not terminated as to the
entire Premises by reason of any Condemnation, Tenant shall repair any damage to
the Premises caused by such Condemnation, and all condemnation proceeds (net of
any actual out-of-pocket costs incurred by Landlord in connection with such
condemnation) will be made available to the Tenant for application to the cost
of repair, which proceeds shall be deposited in an escrow with a third party for
distribution in the same manner as a construction loan. If the condemnation
proceeds (net of any actual out-of-pocket costs incurred by Landlord in
connection with such condemnation) are not sufficient to pay all of the repair
costs, then, subject to the last sentence of this Paragraph 13.4, Tenant shall
pay the excess costs. All proceeds (net of any actual out-of-pocket costs
incurred by Landlord in connection with such condemnation), shall first be used
for items of repair having a useful life that extends beyond the Term (including
the term of any options which Tenant may have the right to exercise), and, if
such proceeds are insufficient to fully pay for such items of repair, the
balance of the remaining cost of such items of repair (the “Remaining Balance”)
shall be divided between Tenant and Landlord as follows: Tenant shall be
obligated to pay the portion of the Remaining Balance which bears the same ratio
to the Remaining Balance as the remaining term of this Lease (as determined on
the Condemnation Date and including the term of any options which the Tenant may
have the right to exercise) bears to the reasonably anticipated useful life of
such item of repair and the remainder of the Remaining Balance shall be paid by
Landlord.
     13.5. Award. Subject to Paragraph 13.3 and Paragraph 13.4, all compensation
awarded for any Condemnation, whether for the whole or part of the Premises or
otherwise, shall be the property of Landlord, whether such damages shall be
awarded as compensation for diminution in the value of the leasehold or to the
fee of the Premises or the Building, but Tenant shall be entitled to pursue a
separate award for its moving expenses and for any trade fixtures, furniture or
equipment which Tenant is entitled to remove and which are subject to the taking
as long as such separate award would not adversely affect or interfere with the
prosecution of Landlord’s claim for such Condemnation or otherwise reduce the
amount recoverable by Landlord for such Condemnation.
     13.6. Temporary Condemnation. If the temporary use of the whole or any part
of the Premises shall be taken by Condemnation, the Term shall not be reduced or
affected in any way, and Tenant in such event shall continue to pay in full the
Fixed Rent and other charges herein reserved, without reduction or abatement,
and, except to the extent that Tenant is prevented from so doing by reason of
any order of the condemning authority, and shall continue to perform and observe
all of the other covenants, conditions and agreements of this Lease to be
performed or observed by Tenant as though such taking had not occurred. In the
event of any such temporary Condemnation, Tenant shall be entitled to receive
for itself any and all awards or

21



--------------------------------------------------------------------------------



 



payments made for such use of that portion of the Premises so taken, unless the
period of such temporary Condemnation shall extend beyond the date of expiration
of this Lease, in which case the award made for such Taking shall be apportioned
between Landlord and Tenant as of the date of such expiration.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
     14.1. Assignment. Except as provided in this Article 14, Tenant’s interest
under this Lease may not be assigned without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. If a dispute arises as to whether Landlord has unreasonably withheld,
conditioned or delayed its consent under this Paragraph 14.1, the parties shall
resolve such dispute pursuant to Paragraph 17.9. Except as otherwise provided in
the last sentence of Paragraph 14.4, no assignment shall alter the primary
liability of Tenant to pay the Rent or release Tenant of Tenant’s obligation to
perform all other obligations to be performed by Tenant hereunder unless
expressly provided in Landlord’s written consent. The acceptance of Rent by
Landlord from any other person shall not be deemed to be a waiver by Landlord of
any provision hereof.
     14.2. Sublease.
     14.2.1. Tenant may sublease all or any portion of the Premises without the
approval of Landlord unless such approval is required under Paragraph 14.2.3
below. Tenant shall provide Landlord with (i) written notice of any sublease or
other occupancy agreement entered into by Tenant on or in the Premises (each, a
“Sublease”), together with a copy of the executed Sublease, and (ii) evidence of
the subtenant’s insurance, which shall include Landlord being named as an
additional insured or loss payee, as applicable, on such insurance, within
thirty (30) days following execution of a Sublease. No subletting shall alter
the primary liability of Tenant to pay the Rent or release Tenant of Tenant’s
obligation to perform all other obligations to be performed by Tenant hereunder
unless expressly provided in Landlord’s written consent. Tenant shall fulfill,
perform and observe in all respects, at its own cost and expense, each and every
obligation, condition and covenant of the sublandlord in each Sublease.
     14.2.2. With regard to any Sublease other than that certain Lease
(No. 84051-001) dated January 1, 2004, by and between Riverpoint Lots 1/3/5 LLC,
as landlord, and the City of Phoenix, as tenant (the “Lift Station Lease”), so
long as this Lease is in place, if the per square foot rate paid under such
Sublease exceeds the per square foot rate of Fixed Rent, the excess sublease
rents (after deducting any costs or expenses incurred by Tenant in connection
with such Sublease) shall be divided evenly between Tenant and Landlord,
provided that, if a default exists and is continuing, Landlord shall have the
right to receive amounts payable to Tenant under any Sublease (including the
Lift Station Lease) and apply them toward any amounts due Landlord under this
Lease (with any excess amounts received by Landlord under any Sublease being
remitted by Landlord to Tenant). Except in the event of a default under this
Lease, Tenant will be entitled to receive all rents payable under the Lift
Station Lease, and unless this Lease expires or is terminated prior the
expiration of the Lift Station Lease, Tenant will be responsible for

22



--------------------------------------------------------------------------------



 



satisfying all obligations of Landlord under the Lift Station Lease. Tenant
covenants and agrees to indemnify, defend and hold the Landlord Indemnified
Parties harmless for, from and against any actions, suits, proceedings or
claims, and all costs and expenses (including without limitation reasonable
attorneys’ fees) incurred in connection therewith, based upon or arising out of
any breach or alleged breach of the Lift Station Lease or out of any other facts
or circumstances connected with the Lift Station Lease occurring or alleged to
have occurred during the Term of this Lease. Landlord covenants and agrees to
indemnify, defend and hold the Tenant Indemnified Parties harmless for, from and
against any actions, suits, proceedings or claims, and all costs and expenses
(including without limitation reasonable attorneys’ fees) incurred in connection
therewith, based upon or arising out of any breach or alleged breach of the Lift
Station Lease or out of any other facts or circumstances connected with the Lift
Station Lease occurring or alleged to have occurred following the Term of this
Lease.
     14.2.3. If Tenant subleases any part of the Premises or otherwise enters
into any occupancy agreements during the Term, nothing in this Lease shall
obligate Landlord to recognize the rights of, or to agree not to disturb, any
subtenants or other parties in occupancy of the Premises unless Tenant requests
that Landlord execute a non-disturbance and attornment agreement for such
Sublease, in which case Landlord shall have the right to approve the Sublease
and the form of the non-disturbance and attornment agreement, such approval not
to be unreasonably withheld, conditioned or delayed. If a dispute arises as to
whether Landlord has unreasonably withheld, conditioned or delayed its consent
under this Paragraph 14.2.3, the parties shall resolve such dispute pursuant to
Paragraph 17.9.
     14.3. Information. In connection with any proposed assignment or change of
Control requiring Landlord’s consent, Tenant shall submit to Landlord in writing
the name of the proposed assignee and such information as to the financial
responsibility and standing of said assignee or new controlling party as
Landlord may reasonably require.
     14.4. Permitted Assignment. Notwithstanding any provision in this Lease to
the contrary, Tenant shall have the right to assign this Lease without
Landlord’s consent to an Affiliate or to a corporation or other business entity
resulting from a merger or consolidation with Tenant, or to any person or entity
which acquires substantially all of the assets of Tenant’s businesses as a going
concern, provided that the assignee assumes in full the obligations of the
Tenant under this Lease. Tenant shall provide Landlord with (i) written notice
thereof, together with a copy of the executed assignment and assumption, and
(ii) evidence of the assignee’s insurance, which shall include Landlord being
named as an additional insured or loss payee, as applicable, on such insurance.
If Tenant proposes to assign to an assignee (including an Affiliate of the
assignee) whose tangible net worth (combined with any proposed guarantor) at the
time of assignment is not less than $800,000,000 or has a rating of BBB by
Standard & Poor’s or an equivalent credit rating by a comparable credit rating
agency, and if Landlord consents to such assignment, Tenant shall be released
from all liability occurring from and after the effective date of the
assignment.
     14.5. Release of Landlord. Upon written notice from Landlord that it has
conveyed its interest in the Premises and assigned its interest in the Lease and
a copy of the written

23



--------------------------------------------------------------------------------



 



assignment containing an assumption by the assignee of all obligations and
liabilities of Landlord hereunder, Landlord shall thereafter be released from
the further performance of covenants on the part of Landlord herein contained,
and from any and all further liability, obligations, costs and expenses,
demands, causes of action, claims or judgments arising from or growing out of,
or connected with this Lease arising from and after the effective date of said
release. Nothing herein shall release Landlord from any liability, obligation,
cost or expense arising prior to the effective date of the release provided for
herein.
ARTICLE 15
DEFAULTS; REMEDIES
     15.1. Tenant’s Defaults. The occurrence of any one or more of the following
events shall constitute a default or breach of this Lease by Tenant:
     15.1.1. Failure to Make Payments When Due. The failure by Tenant to make
any Rent or other payment required to be made by Tenant hereunder, whether to
Landlord or a third party, as and when due, where such failure shall continue
for a period of ten (10) days after written notice thereof from Landlord to
Tenant;
     15.1.2. Insolvency, Bankruptcy. The making by Tenant of any general
assignment for the benefit of creditors, the filing by or against Tenant of a
petition for order of relief in bankruptcy for the purpose of bankruptcy,
liquidation or reorganization under any law relating to bankruptcy whether now
existing or hereafter enacted (including, without limitation, any petition filed
by or against Tenant under any one or more of the following Chapters of the
Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101-1330 (“Bankruptcy Code”) as
amended: Chapter 7, Chapter 11 or Chapter 13) except that, in the case of a
filing against Tenant of such a petition, such filing shall not be a default if
the petition is dismissed or discharged on or before sixty (60) days after the
filing thereof; the appointment of a trustee or receiver to take possession of
all or substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where possession is not restored to Tenant
within sixty (60) days; or the attachment, execution or other judicial seizure
of substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within sixty
(60) days;
     15.1.3. Insurance. The failure by Tenant to maintain the insurance required
pursuant to Article 9 of this Lease where such failure shall not be cured within
ten (10) days after written notice thereof from Landlord to Tenant;
     15.1.4. Assignment or Sublease. The assignment of this Lease or sublease of
the Premises by Tenant in violation of the provisions of Article 14 of this
Lease where such default shall not be cured within fifteen (15) days after
written notice thereof from Landlord to Tenant;
     15.1.5. Failure to Perform Other Obligations. The failure by Tenant to
observe or perform any of the covenants, conditions or provisions of this Lease
to be observed or performed by Tenant, other than those described in Paragraphs
15.1.1 through 15.1.4

24



--------------------------------------------------------------------------------



 



above, where such failure shall continue for a period of thirty (30) days after
written notice thereof from Landlord to Tenant; provided, however, that if the
nature of Tenant’s default is such that it is capable of being cured but more
than thirty (30) days are reasonably required for its cure, then Tenant shall
not be deemed to be in default if Tenant commences such cure within such thirty
(30) day period and thereafter diligently prosecutes such cure to completion,
but provided further that such default must be cured within ninety (90) days in
any event; or
     15.2. Landlord’s Remedies.
     15.2.1. Pursuit of Remedies. In the event of any default or breach by
Tenant of any of its obligations under this Lease, Landlord may, at Landlord’s
option and without limiting Landlord in the exercise of any other rights or
remedies which it may have by reason of such default and breach, exercise all of
its rights and remedies hereunder, including, without limitation:
     15.2.1.1. Declaration of End of Term; Reentry and Repossession. The right
to declare the Lease terminated and to reenter the Premises and take possession
thereof and remove all persons therefrom, in which event Tenant shall have no
further claim in or to the Premises or under this Lease; or
     15.2.1.2. Reentry and Repossession; Reletting. The right without declaring
this Lease terminated to reenter the Premises, take possession thereof, remove
all persons therefrom and occupy or lease the whole or any part thereof for and
on account of Tenant and upon such terms and conditions that Landlord may
determine in its sole but reasonable discretion, and to collect such rent or any
other rent that may hereafter become payable and apply the same as provided in
Paragraph 15.2.2 below; or
     15.2.1.3. Termination After Reletting. The right, even though Landlord may
have relet the Premises or brought an action to collect Rent and other charges
without terminating this Lease, to thereafter elect to terminate this Lease and
all of the rights of Tenant in or to the Premises; or
     15.2.1.4. Action for Rent. The right, without terminating this Lease, to
bring an action or actions to collect Rent and other charges hereunder which are
from time to time past due and unpaid or to enforce any other provisions of this
Lease imposing obligations on Tenant, it being understood that the bringing of
any such action or actions shall not terminate this Lease unless written notice
of termination is given.
     15.2.1.5. Damages and Equitable Relief. The right to bring an action
against Tenant for any damages sustained by Landlord or any equitable relief
available to Landlord.
     15.2.1.6. Personal Property. The right to seize all of Tenant’s personal
property located at the Premises in which Landlord shall have a landlord’s lien,
and to dispose thereof in accordance with the laws prevailing at the time and
place

25



--------------------------------------------------------------------------------



 



of such seizure or to remove all or any portion of such personal property and
cause the same to be stored in a public warehouse or elsewhere at Tenant’s sole
expense, without becoming liable for any loss or damage resulting therefrom and
without resorting to legal or judicial process, procedure or action.
     15.2.1.7. Self-Help. To immediately or at any time thereafter, at
Landlord’s sole option but without any obligation to do so, correct such breach
or default and charge Tenant all costs and expenses actually incurred by
Landlord in connection therewith (including payment of costs including
reasonable attorneys’ fees and charges in connection with any legal action which
may have been considered or commenced). Any sum or sums so paid by Landlord,
together with interest at the Default Rate, shall be deemed to be Rent hereunder
and shall be due from Tenant to Landlord five (5) days following written notice
to Tenant. Notwithstanding anything contained herein to the contrary, Landlord
shall have no obligation to notify Tenant in advance of making any payment to
(i) cure any delinquent taxes or assessments if such amount will result in the
imposition of a lien against the Premises pursuant to Applicable Law or
(ii) maintain in effect with respect to the Premises any insurance that Tenant
is required to provide pursuant to Article 9. Any such acts by Landlord in
correcting Tenant’s breaches or defaults hereunder shall not be deemed to cure
said breaches or defaults or constitute any waiver of Landlord’s right to
exercise any or all remedies set forth herein.
     15.2.1.8. Costs and Expenses. The right to recover from Tenant all costs
and expenses, including attorneys’ fees, court costs, expert witness fees, costs
of tests and analyses, travel and accommodation expenses, deposition and trial
transcripts, copies and other similar costs and fees, paid or incurred by
Landlord as a result of such breach, regardless of whether or not legal
proceedings are actually commenced.
     15.2.2. Application of Proceeds of Reletting. If Landlord relets the
Premises under the provisions of Paragraph 15.2.1.2 above, the proceeds of any
such reletting shall first be applied to the payment of the costs and expenses
of reletting the Premises, including without limitation, reasonable brokerage
commissions and alterations and repairs which are reasonably necessary for such
reletting and to the payment of reasonable attorneys’ fees incurred by Landlord
in connection with the Tenant’s default, the retaking of the Premises and such
reletting and, second, to the payment of any indebtedness, other than Rent, due
hereunder. When such costs and expenses of reletting have been paid, and if
there is no such indebtedness or such indebtedness has been paid, Tenant shall
be entitled to a credit against the accruing Fixed Rent for the net amount of
rental received from such reletting each month during the unexpired balance of
the Term, and, if necessary, Tenant shall pay Landlord monthly on the first day
of each month as specified herein such sums as may be required to make up the
Rent provided for in this Lease.
     15.2.3. Damages. In the event of termination or retaking of possession
following default, Landlord shall be entitled to recover immediately, without
waiting until the due

26



--------------------------------------------------------------------------------



 



date of any Rent or until the date fixed for expiration of the Term, the
following amounts as damages:
     15.2.3.1. Lost Rent Prior to Reletting. The loss of rental from the date of
default until a new tenant is, or with the exercise of reasonable efforts could
have been, secured and paying rent, calculated as follows:
     (i) The worth at the time of award of any unpaid rent which had been earned
at the time of such termination; plus
     (ii) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination and until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
     (iii) The worth at the time of award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided.
     As used in subparagraphs (i) and (ii) above, the “worth at the time of
award” is computed by allowing interest at the rate of 10% per annum. As used in
subparagraph (iii) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve at the time
of award. Notwithstanding the foregoing recovery rights, in no event shall
Landlord’s claim for damages in the event of termination exceed the amount
expressly permitted by Arizona law.
     15.2.3.2. Costs of Reletting. The reasonable costs of reentry and reletting
including without limitation the reasonable cost of any cleanup, refurbishing,
removal of Tenant’s property and fixtures, or any other expense occasioned by
Tenant’s default including but not limited to, reasonable remodeling or repair
costs, attorney fees, court costs, broker commissions, and advertising costs.
     15.2.4. Remedies Cumulative. All rights, options, elections, powers and
remedies of Landlord under the provisions of this Lease are cumulative of each
other and of every other right, option, election, power or remedy which Landlord
may otherwise have at law or in equity and all or any of which Landlord is
hereby authorized to exercise. The exercise of one or more rights, options,
elections, powers or remedies shall not prejudice or impair the concurrent or
subsequent exercise of other rights or remedies Landlord may have upon a breach
and default under this Lease and shall not be deemed to be a waiver of
Landlord’s rights or remedies thereupon or to be a release of Tenant from
Tenant’s obligations thereon unless such waiver or release is expressed in
writing and signed by Landlord.
     15.3. Landlord’s Default. The occurrence of any one or more of the
following events shall constitute a default and breach of this Lease by
Landlord:

27



--------------------------------------------------------------------------------



 



     15.3.1. Failure to Make Payments When Due. The failure by Landlord to make
any payment required to be made by Landlord hereunder, as and when due, where
such failure shall continue for a period of thirty (30) days after written
notice thereof from Tenant to Landlord; or
     15.3.2. Failure to Perform Other Obligations. The failure by Landlord to
observe or perform any of the covenants, conditions or provisions of this Lease
to be observed or performed by Landlord, other than those described in
Paragraph 15.3.1 above, where such failure shall continue for a period of thirty
(30) days after written notice thereof from Tenant to Landlord; provided,
however, that if the nature of Landlord’s default is such that it is capable of
being cured but more than thirty (30) days are reasonably required for its cure,
then Landlord shall not be deemed to be in default if Landlord commences such
cure within such thirty (30) day period and thereafter diligently prosecutes
such cure to completion.
     15.4. Tenant’s Remedies.
     15.4.1. Pursuit of Remedies. In the event of any default and breach by
Landlord of any of its obligations under this Lease, Tenant may at Tenant’s
option and without limiting Tenant in the exercise of any other rights or
remedies which it may have by reason of such default and breach, exercise all of
its rights and remedies hereunder, including, without limitation:
     15.4.1.1. Action for Payments Due. The right, without terminating this
Lease, to bring an action or actions to collect payments hereunder, including
any costs to Tenant as a result of such default, which are from time to time
past due and unpaid or to enforce any other provisions of this Lease imposing
obligations on Landlord, it being understood that the bringing of any such
action or actions shall not terminate this Lease; or
     15.4.1.2. Self-Help. In the event of a material default impacting Tenant’s
use of the Premises, the right to make such payments and cure such defaults on
behalf of Landlord and, in connection therewith, do all work and make all
payments deemed necessary or appropriate by Tenant (including payment of costs
including reasonable attorneys’ fees and charges in connection with any legal
action which may have been considered or commenced), and all sums so expended by
Tenant together with interest at the Default Rate from the date of Tenant’s
original default notice shall be immediately due and payable by Landlord.
     15.4.1.3. Damages; Equitable Relief. The right to recover damages or sue
for specific performance or injunctive relief.
Notwithstanding anything contained herein to the contrary, Tenant shall not have
any right of offset if it makes a payment on behalf of Landlord or is otherwise
owed any amount on behalf of Landlord.

28



--------------------------------------------------------------------------------



 



     15.4.2. Remedies Cumulative. All rights, options, elections, powers and
remedies of Tenant under the provisions of this Lease are cumulative of each
other and of every other right, option, election, power or remedy which Tenant
may otherwise have at law or in equity (except as expressly limited in this
Lease) and all or any of which Tenant is hereby authorized to exercise. The
exercise of one or more rights, options, elections, powers or remedies shall not
prejudice or impair the concurrent or subsequent exercise of other rights or
remedies Tenant may have upon a breach and default under this Lease and shall
not be deemed to be a waiver of Tenant’s rights or remedies thereupon or to be a
release of Landlord from Landlord’s obligations thereon unless such waiver or
release is expressed in writing and signed by Tenant.
     15.5. Default Interest; Late Charge.
     15.5.1. Default Interest. The parties hereby acknowledge that late payment
of sums due hereunder will cause the other party to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Accordingly, if any installment of Rent or any other sum payable by
either party shall not be paid when due such sum shall bear interest from the
date due until paid at a per annum rate equal to the prime rate of JPMorgan
Chase Bank, N.A. (or if JPMorgan Chase Bank, N.A. no longer announces a prime
rate, another similar financial institution designated by Landlord) then in
effect plus three percent (3%) (the “Default Rate”), but in no event less than
12% per annum.
     15.5.2. Late Charge. If any Fixed Rent or any other amount due hereunder is
not received by Landlord or Landlord’s designee when due, Tenant shall pay to
Landlord a late charge equal to three percent (3%) of such overdue amount. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs the party to receive payment will incur by reason of the
late payment.
     15.5.3. Notice. Notwithstanding anything to the contrary in this Lease,
before assessing any late charge or interest at the Default Rate, Landlord shall
give Tenant notice of non-payment and five (5) business days from receipt of
such notice to cure any such non-payment, provided Landlord shall have no
obligation to provide Tenant such notice of non-payment more than twice in any
calendar year.
     15.6. Lender’s Right to Cure. If Tenant has been notified in writing (by
way of Assignment of Rents and Leases or otherwise) of the address of the holder
of any mortgagee or trust deed holder, Tenant agrees to give such holder a copy
of any notice of default served upon Landlord.
ARTICLE 16
HAZARDOUS MATERIALS
     16.1. Definitions.
     16.1.1. Hazardous Materials. As used in this Lease, the term “Hazardous
Material[s]” means any oil, flammable items, explosives, radioactive materials,
hazardous or toxic substances, material or waste or related materials including,
without

29



--------------------------------------------------------------------------------



 



limitation, any substances that pose a hazard to the Premises or to persons on
or about the Premises and any substances defined as or included in the
definition of “hazardous substance,” “hazardous waste,” “hazardous material,”
“toxic substance,” “extremely hazardous waste,” “restricted hazardous waste” or
words of similar import, now or subsequently regulated in any way under
applicable federal, state or local laws or regulations, including without
limitation, petroleum-based products, paints, solvents, lead, cyanide, DDT,
printing inks, acids, pesticides, ammonia compounds and other chemical products,
asbestos, PCBs, urea formaldehyde foam insulation, transformers or other
equipment containing dielectric fluid, levels of polychlorinated biphenyls, or
radon gas, and similar compounds, and including any different products and
materials which are subsequently found to have adverse effects on the
environment or the health and safety of persons.
     16.1.2. Environmental Laws. As used herein, the term “Environmental Law[s]”
means any one or all of the following: the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (42 U.S.C. §§ 9601 et seq.); the Resource
Conservation and Recovery Act as amended (42 U.S.C. §§ 6901 et seq.); the Safe
Drinking Water Act as amended (42 U.S.C. §§ 300f et seq.); the Clean Water Act
as amended (33 U.S.C. §§ 1251 et seq.); the Clean Air Act as amended (42 U.S.C.
§§ 7401 et seq.); the Toxic Substances Control Act as amended (15 U.S.C. §§ 136
et seq.); the Solid Waste Disposal Act as amended (42 U.S.C. §§ 3251 et seq.);
the Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.); the
regulations promulgated under any of the foregoing; and all other laws,
regulations, ordinances, standards, policies, and guidelines now in effect or
hereinafter enacted by any governmental entity (whether local, state or federal)
having jurisdiction or regulatory authority over the Premises or over activities
conducted therein and which deal with the regulation or protection of human
health, industrial hygiene or the environment, including the soil, subsurface
soil, ambient air, groundwater, surface water, and land use.
     16.1.3. Environmental Activities. As used herein, the term “Environmental
Activity[ies]” means any generation, manufacture, production, storage,
treatment, release, discharge, escaping, emitting, disposal or transportation of
Hazardous Materials.
     16.2. Prohibition on Hazardous Materials. Except as specifically provided
in Paragraph 16.3 below, Tenant shall not cause or permit any Environmental
Activities in, on or about the Premises by Tenant or Tenant’s Involved Parties
without the prior written consent of Landlord. Landlord shall be entitled to
take into account such factors or facts as Landlord may reasonably determine to
be relevant in determining whether to consent to Tenant’s proposed Environmental
Activity and Landlord may attach conditions to any such consent if such
conditions are reasonably necessary to protect Landlord’s interests in avoiding
potential liability upon Landlord or damage to Landlord’s property arising from
any Environmental Activity by Tenant or Tenant’s Involved Parties. In no event
shall Landlord be requested or required to consent to the installation or use of
any storage tanks on the Premises.
     16.3. Exception to Prohibition. Notwithstanding the prohibition set forth
in Paragraph 16.2 above, but subject to Tenant’s covenant to comply with all
Environmental Laws

30



--------------------------------------------------------------------------------



 



and with the other provisions of this Article 16, Tenant may bring upon, keep
and use in the Buildings general office supplies and other products or materials
typically used in an office or warehouse in the ordinary course of business,
such as copier toner, liquid paper, glue, ink and janitorial supplies, so long
as such supplies are used in the manner for which they were designed and in such
amounts as may be normal for the business operations conducted by Tenant in the
Premises.
     16.4. Compliance with Environmental Laws. Tenant shall keep and maintain
the Premises in compliance with, and shall not cause or permit the Premises to
be in violation of, any Environmental Laws. All of Tenant’s activities at the
Premises shall be in accordance with all Environmental Laws.
ARTICLE 17
MISCELLANEOUS
     17.1. Subordination; Attornment; Nondisturbance.
     17.1.1. Generally. Subject to Paragraph 17.1.4 below, this Lease, at
Landlord’s option, shall be subordinate to any mortgage, deed of trust, or any
other hypothecation for security now or hereafter placed upon the Premises or
any part or parts thereof, and to any and all advances made on the security
thereof and to all renewals, modifications, consolidations, replacements and
extensions thereof. If any present or future mortgagee or trustee shall at any
time elect to have this Lease prior to the lien of its mortgage or deed of trust
and written notice of such election shall be given to Tenant, this Lease shall
be deemed prior to such mortgage or deed of trust whether this Lease is dated
prior or subsequent to the date of said mortgage or deed of trust or the date of
recording thereof.
     17.1.2. Execution of Subordination Agreements. Tenant agrees to execute any
documents reasonably required to effectuate such subordination or to make this
Lease prior to the lien of any mortgage or deed of trust, as the case may be;
provided that such documents contain the non-disturbance language described in
Paragraph 17.1.4below.
     17.1.3. Attornment. Tenant shall, in the event any proceedings are brought
for the foreclosure of, or in the event of exercise of the power of sale under
any mortgage or deed of trust made by the Landlord, its successors or assigns,
encumbering the Premises, or any part thereof, attorn to the purchaser upon such
foreclosure or sale or upon any grant of a deed in lieu of foreclosure and shall
recognize such purchaser as the Landlord under this Lease.
     17.1.4. Non-Disturbance. At the execution of this Lease, Landlord
represents that there is no holder of a lien of any kind on the Premises that is
superior to this Lease (including, without limitation, any landlord under a
ground lease) other than any lien identified in a separate subordination,
non-disturbance and attornment agreement signed by Lessee. If Tenant is
hereafter required to subordinate its interests under this Lease to the lien of
any mortgage or deed of trust or to any lienholder in the future, Tenant’s
obligation to subordinate its interests is conditioned upon any such lienholder
or prospective lienholder providing Tenant with a commercially reasonable
non-disturbance

31



--------------------------------------------------------------------------------



 



agreement in a form reasonably satisfactory to Tenant, which, in substance,
agrees that so long as Tenant is not in default under the terms of this Lease,
its tenancy for the use and purposes herein described and all rights granted to
Tenant hereunder will not be disturbed and will remain in full force and effect
throughout the term of this Lease and any extensions thereof.
     17.2. Landlord’s Access. Upon reasonable advance notice (except in the
event of an emergency), Landlord and Landlord’s agents shall have the right to
enter the Premises at reasonable times for the purpose of inspecting the same,
showing the same to prospective purchasers or lenders, and exercising its rights
under this Lease. In entering the Premises in situations other than an
emergency, Landlord shall use all reasonable efforts to minimize any
interference with or disruption of the operations of Tenant or its Affiliates.
Notwithstanding anything in this Lease to the contrary, if Landlord’s entry onto
the Premises or other exercise of its rights under this Lease interferes with
Tenant and such interference causes a material adverse impact on Tenant’s
operations at, use or enjoyment of the Premises and such impact continues beyond
forty-eight (48) hours, Tenant shall be entitled to an equitable abatement of
Rent for such period of time as the interference continues, unless such entry is
during an emergency.
     17.3. Estoppel Certificates. Each party (the “Certifying Party”) shall at
any time upon not less than ten (10) days prior written notice from the other
party (for purposes of this Paragraph, the “Requesting Party”) execute,
acknowledge, and deliver to the Requesting Party a statement in writing
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which the
Fixed Rent and other charges are paid in advance, if any, and acknowledging that
there are not, to the Certifying Party’s knowledge, any uncured defaults on the
part of the Requesting Party hereunder, or specifying such defaults if any are
claimed. Any such statement may be conclusively relied upon by any person to
whom it shall be delivered by the Requesting Party, including any prospective
purchaser or encumbrancer of the Premises, or any part thereof. The Certifying
Party’s failure to deliver such statement within such time shall be conclusive
upon the Certifying Party that this Lease is in full force and effect, without
modification except as may be represented by the Requesting Party, that there
are no uncured defaults in the Requesting Party’s performance; and that not more
than one month’s Fixed Rent has been paid in advance. If more than one estoppel
certificate is requested in any calendar year, the Requesting Party shall
reimburse the Certifying Party upon demand therefor for all reasonable
out-of-pocket costs and expenses incurred by the Certifying Party in connection
with its review of any statement provided pursuant this Paragraph, including,
without limitation, reasonable attorneys’ fees.
     17.4. Holding Over. Any holdover by Tenant beyond the scheduled termination
of this Lease with the consent of Landlord, shall create a month-to-month
tenancy at one hundred twenty five percent (125%) of the then current Rent.
Nothing contained in this Paragraph shall be construed to grant Tenant the right
to holdover without the express written consent of Landlord.
     17.5. Brokers. Landlord and Tenant each represent warrant to the other that
neither has dealt with any real estate broker or agent in connection with this
Lease or its negotiation other than William J. Swirtz, whose fees and
commissions, if any, shall be paid by Tenant.

32



--------------------------------------------------------------------------------



 



Landlord and Tenant each agree to indemnify, defend and hold the other harmless
for, from and against any cost, expense or liability (including attorneys’ fees)
for any compensation, commission or fees claimed by any real estate broker or
agent as a result of the action of the indemnifying party. This indemnity shall
survive the expiration or prior termination of this Lease.
     17.6. Notices. Any notice required or permitted to be given hereunder must
be in writing and given (i) by personal delivery, (ii) delivery by United States
Postal Service certified mail, with postage prepaid and return receipt required,
or (iii) delivery by a reputable overnight courier to the address set forth in
Article 1. Notices shall be deemed to have been given when received or two
(2) business days after mailing, whichever is earlier. Either party may change
the address to which notices shall be sent by written notice given in accordance
herewith.
     17.7. Waivers. No waiver by either party of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach by the
other of the same or any other provision. Either party’s consent to or approval
of any act shall not be deemed to render unnecessary the obtaining of that
party’s consent to or approval of any subsequent act by the other. The
acceptance of Rent hereunder by Landlord shall not be a waiver of any preceding
breach by Tenant of any provision hereof, other than the failure of Tenant to
pay the particular Rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such Rent.
     17.8. Reasonable Conduct and Consent. Whether or not specifically stated in
a provision of this Lease, Landlord and Tenant shall, at all times, perform
their duties and obligations under this Lease in a reasonable and prudent
fashion consistent with the efficient operation of Landlord and Tenant’s
businesses and in accordance with accepted industry practices with respect to
office building management and operation. It is the parties’ intent that all
Lease provisions shall be reasonably and equitably enforced in a prudent manner
consistent with the customs and practices observed by landlords and tenants in
other first-class office buildings in the metropolitan Phoenix, Arizona area.
Unless specifically stated otherwise herein, whenever consent or approval of
Landlord or Tenant is required under the terms of this Lease, such consent or
approval shall not be unreasonably withheld, delayed or conditioned, and any
dispute as to whether a party has been reasonable in withholding its consent or
approval shall be resolved in accordance with Paragraph 17.9. If either party
withholds any consent or approval, such party shall, on written request, deliver
to the other party a written statement giving the reasons therefor. It is
understood and agreed that to the extent Landlord is required to obtain the
consent, approval, agreement or waiver of Landlord’s lender with respect to a
matter for which Landlord’s approval has been requested under this Lease,
Landlord shall in no event be deemed to have unreasonably withheld Landlord’s
consent, approval, agreement or waiver thereof if such lender shall not have
given its approval if required.
     17.9. Dispute Resolution. As to any dispute which is subject to resolution
pursuant to this Paragraph 17.9, such matter will be resolved by arbitration
held in Phoenix, Arizona under the Commercial Arbitration Rules of the Phoenix,
Arizona office of the American Arbitration Association (“AAA”) by a single
independent arbitrator who has experience and qualifications appropriate to
resolve the matter in dispute. If the parties are unable to mutually agree on an
arbitrator within ten (10) days following written notice by either party of a
dispute which is

33



--------------------------------------------------------------------------------



 



subject to arbitration, the arbitrator shall be selected by AAA. The decision of
the arbitrator will be final and binding on both parties, subject to appeal in a
U.S. District Court or state court having jurisdiction only on the grounds
specified in the Federal Arbitration Act, 9 U.S.C. §1 et seq. The prevailing
party in the arbitration (as determined by the arbitrator) shall be entitled to
reasonable attorneys’ fees and expenses incurred in the resolution of said
dispute. Any disputes not expressly made subject to this Paragraph 17.9 shall
not be resolved by arbitration unless expressly agreed to by both parties.
     17.10. Document Review. If either party (for purposes of this Paragraph,
the “Requesting Party”) makes any request upon the other party (the “Reviewing
Party”) requiring such party or the attorneys of Landlord to review and/or
prepare (or cause to be reviewed and/or prepared) any documents, plans,
specifications or other submissions in connection with or arising out of this
Lease (other than estoppel certificates, which are addressed in Paragraph 17.3
and non-disturbance agreements in the event of any financing by Landlord), then
the Requesting Party shall reimburse the Reviewing Party upon demand therefor
for all reasonable out-of-pocket costs and expenses incurred by the Reviewing
Party in connection with such review and/or preparation, including, without
limitation, reasonable attorneys’ fees.
     17.11. Attorneys’ Fees. If either party brings an action, suit,
arbitration, or proceeding to enforce the terms hereof or declare rights under
this Lease, the prevailing party in the final adjudication of any such action,
on trial or appeal, shall be entitled to its costs and expenses of suit,
including, without limitation, its actual attorneys’ fees, to be paid by the
losing party as fixed by the court. For purposes of this Paragraph 17.10, a
party will be considered to be the “successful party” if (a) such party
initiated the litigation and substantially obtained the relief which it sought
(whether by judgment, voluntary agreement or action of the other party, trial,
or alternative dispute resolution process), (b) such party did not initiate the
litigation and either (i) received a judgment in its favor, or (ii) did not
receive judgment in its favor, but the party receiving the judgment did not
substantially obtain the relief which it sought, or (c) the other party to the
litigation withdrew its claim or action without having substantially received
the relief which it was seeking.
     17.12. Authority. Any individual executing this Lease on behalf of either
party is authorized to do so by requisite action of the appropriate board,
partnership, or other entity, as the case may be. Upon written request from one
party, the other will deliver a copy of the resolution or other document
evidencing such authority.
     17.13. Construction. Paragraph captions are solely for the convenience of
the parties and shall not be deemed to or be used to define, construe, or limit
the terms hereof. As used in this Lease, the masculine, feminine and neuter
genders shall be deemed to include the others, and the singular number shall be
deemed to include the plural, whenever the context so requires. The invalidity
of any provisions of this Lease as determined by a court of competent
jurisdiction shall in no way affect the validity of any other provision hereof.
This Lease shall be governed by the laws of the state of Arizona, without regard
to principles of conflicts of laws. The terms of this agreement have been
negotiated and shall not be construed for or against any party.

34



--------------------------------------------------------------------------------



 



     17.14. Binding Effect. Subject to any provisions hereof restricting
assignment or subletting by Tenant, this Lease shall bind the parties and their
personal representatives, successors and assigns.
     17.15. W-9. Promptly upon execution of this Lease and prior to the payment
of any installment of Rent, Landlord shall deliver an executed W-9 taxpayer
identification number and certification form to Tenant.
     17.16. Severability. The unenforceability, invalidity, or illegality of any
provision of this Lease shall not render the other provisions unenforceable,
invalid or illegal, but such provision shall be modified to the minimum extent
necessary to make such provision enforceable.
     17.17. Time of Essence. Time is of the essence of this Lease and each and
all of its provisions.
     17.18. Counterparts. This Lease may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same Lease.
     17.19. Incorporation of Prior Agreements; Amendments. This Lease contains
all agreements of the parties with respect to any matter mentioned herein. No
prior agreement or understanding pertaining to any such matter shall be
effective. This Lease may be modified in writing only, which writing shall be
signed by the parties in interest at the time of the modification.
     17.20. Force Majeure. Landlord shall have no liability whatsoever to Tenant
for delays on account of the inability of Landlord to fulfill, or delay in
fulfilling, any of Landlord’s obligations under this Lease by reason of strike,
other labor trouble, governmental preemption of priorities or other controls in
connection with a national or other public emergency, or shortages of fuel,
supplies or labor resulting therefrom or any other cause, similar to the above,
beyond Landlord’s reasonable control (a “Force Majeure Event”). If this Lease
specifies a time period for performance of an obligation of Landlord, that time
period shall be extended by the period of any delay in Landlord’s performance
caused by a Force Majeure Event. If Landlord intends to assert a delay as a
result of any Force Majeure Event, Landlord shall notify Tenant of such Force
Majeure Event in writing within ten (10) days of such event.
     17.21. CC&Rs. During the Term of this Lease, Landlord hereby acknowledges
and agrees that Tenant shall have the exclusive right to exercise any and all of
Landlord’s rights and privileges as an “Owner” or “Declarant” under the CC&Rs”,
including, but not limited to, Landlord’s rights as an “Owner” related to the
establishment of an organization, association or other entity for the purpose of
acting as “Approving Agent” and/or “Operator”. The capitalized terms in the
preceding sentence shall have the meanings set forth in the CC&Rs.
Notwithstanding the foregoing, (i) Tenant shall not execute any documents or
instruments pursuant to the CC&Rs modifying, terminating or waiving any
provision of the CC&Rs without Landlord’s prior written consent, such consent
not to be unreasonably withheld, conditioned or delayed, and (ii) upon
Landlord’s request, Tenant shall promptly provide Landlord with copies

35



--------------------------------------------------------------------------------



 



of any written consents or approvals granted by Tenant under the CC&Rs or other
written correspondence issued or received by Tenant in its capacity as
“Approving Agent” and/or “Operator” under the CC&Rs.
ARTICLE 18
EXCULPATION OF LANDLORD
     Except for claims which may be covered by insurance or condemnation
proceeds payable to Landlord, if Tenant or an officer, director, agent or
employee of Tenant (each a “Tenant Party”) shall recover a money judgment
against Landlord, the Tenant Party agrees that such money judgment shall be
satisfied solely by Landlord’s interest in the Premises, as the same may then be
encumbered, and Landlord, its affiliates, partners, officers, directors,
shareholders, and employees shall not be liable otherwise for any other claim
arising out of or related to this Lease; provided that Landlord maintains at
least a $10,000,000 equity interest in the Premises. Notwithstanding anything
contained in this Article 18 to the contrary, the foregoing provision shall not
limit Tenant’s ability to seek injunctive relief or specific performance of this
Lease or Tenant’s right to recover any insurance or condemnation proceeds.
Neither Landlord nor any partner, director, shareholder, officer, member,
manager, agent, representative or employee (each a “Landlord Party”) of Landlord
shall be liable (i) for any such damage caused by other tenants or persons in or
about the Premises, or caused by quasi-public work unless such damages are
caused by the gross negligence or willful misconduct of Landlord or any Landlord
Party; or (ii) for consequential damages arising out of any loss of the use of
the Premises or any equipment or facilities therein by Tenant or any person
claiming through or under Tenant.
ARTICLE 19
DAMAGE TO TENANT’S PROPERTY
     Neither Landlord nor any Landlord Party shall be liable for (i) loss or
damage to any property by theft or otherwise, (ii) any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Structures or
from the pipes, appliances or plumbing work therein or from the roof, street or
subsurface or from any other place or resulting from dampness, or any other
cause whatsoever, unless caused by the gross negligence or willful misconduct of
Landlord or any Landlord Party. Neither Landlord nor any Landlord Party shall be
liable for (a) interference with light or other incorporeal hereditaments, or
(b) any latent defect in the Premises. Tenant shall give immediate notice to
Landlord in case of fire or accidents in the Premises, or defects therein or in
the fixtures or equipment.
ARTICLE 20
LIMITATION ON LIABILITY
     20.1. Limitations. In consideration of the benefits accruing hereunder,
Tenant agrees that, in the event of any actual or alleged failure, breach or
default of this Lease by Landlord, no writ of execution will ever be levied
against the assets of any Landlord Party.
     20.2. No Required Obligation. The obligations of Landlord under this Lease
do not constitute personal obligations of any Landlord Party, and Tenant shall
not seek recourse against

36



--------------------------------------------------------------------------------



 



any such Landlord Party or any of their personal assets for satisfaction of any
liability in respect to this Lease. The covenants and agreements set forth in
this Article are enforceable both by Landlord and also by any Landlord Party.
ARTICLE 21
FINANCIAL STATEMENTS
     21.1. Financial Statements. If Tenant is not required to file quarterly and
annual reports with the Securities and Exchange Commission, then Tenant shall
submit to Landlord, either in print or in electronic form, the following
financial statements, all of which must be prepared in accordance with GAAP:
(i) for each of the first three fiscal quarters of a fiscal year of Tenant
during the Term, unaudited quarterly financial statements for Tenant, within
seventy-five (75) days after the end of the applicable fiscal quarter of Tenant;
and (ii) annual financial statements for Tenant audited by an independent
certified public accountant, within one hundred twenty (120) days after the end
of the applicable fiscal year of Tenant.
ARTICLE 22
LEASE CHARACTERIZATION
     22.1. Intent of the Parties. Landlord and Tenant intend that:
     (i) this Lease is a “true lease” and not a financing lease, mortgage,
equitable mortgage, deed of trust, trust agreement, security agreement or other
financing or trust arrangement, and the economic realities of this Lease are
those of a true lease; and
     (ii) the business relationship created by this Lease and any related
documents is solely that of a long-term commercial lease between landlord and
tenant and has been entered into by both parties in reliance upon the economic
and legal bargains contained herein.
     22.2. Waiver. Each party waives any claim or defense based upon the
characterization of this Lease as anything other than a true lease and
irrevocably waives any claim or defense which asserts that this Lease is
anything other than a true lease. Each party covenants and agrees that it will
not assert that this Lease is anything but a true lease. Nothing contained in
this Lease creates or is intended to create a joint venture, partnership (either
de jure or de facto), equitable mortgage, trust, financing device or
arrangement, security interest or the like.
     22.3. Material Inducement. The expressions of intent and the waivers, set
forth in this Article 22 are a material inducement to Landlord and Tenant
entering into this Lease.
ARTICLE 23
RIGHT OF FIRST OFFER
     23.1. Grant of Right of First Offer. Provided that no event of default
exists or has occurred and is continuing, if Landlord shall desire to sell or
convey all or any portion of the Premises (the “Offered Property”) to a third
party that is not an Affiliate of Landlord, then

37



--------------------------------------------------------------------------------



 



Landlord shall first give Tenant the right to purchase the Offered Property for
a price and on terms and conditions determined by Landlord and set forth in a
notice given to Tenant (the “Offer”). Tenant shall have thirty (30) days from
receipt of the Offer within which to elect to purchase the Offered Property on
the precise terms and conditions of the Offer (except that if the Offer shall be
in whole or in part for consideration other than cash, Tenant shall have the
right to pay in cash the fair market value of such noncash consideration). If
Tenant elects to so purchase the Offered Property, Tenant shall give to Landlord
written notice thereof (“Acceptance Notice”) and the closing shall be held
within thirty (30) days after the date of the Acceptance Notice or such longer
period of time as is set forth in the Offer, whereupon Landlord shall convey the
Offered Property to Tenant. At the closing, Landlord shall deliver to Tenant a
special warranty deed (or local equivalent) sufficient to convey to Tenant fee
simple title to the Offered Property free and clear of all easements,
rights-of-way, encumbrances, liens, covenants, conditions, restrictions,
obligations and liabilities, except for any such matters in effect upon the
transfer of the Offered Property by Tenant to Landlord, such matters created,
suffered or consented to in writing by Tenant or arising by reason of the
failure of Tenant to have observed or performed any term, covenant or agreement
of this Lease to be observed or performed by Tenant, and the lien of any taxes
or assessments then affecting the Premises; provided, however that if the Offer
contemplates that the Offered Property is to be conveyed subject to any existing
financing then the Offered Property shall be conveyed subject to the mortgage or
deed of trust securing such financing unless Tenant elects to pay off such
financing in accordance with the terms of the applicable loan documents. At the
closing, this Lease shall terminate as to the Offered Property and if the
Offered Property is less than the entire Premises then the Fixed Rent shall be
adjusted to reflect any reduction in the rentable square footage of the
Premises. If Tenant does not timely elect to purchase the Offered Property,
Landlord shall be free to sell the Premises to any other Person within twelve
(12) months of Tenant’s rejection or deemed rejection without being required to
comply again with the foregoing provisions of this Section, provided that, if
Landlord intends to sell the Offered Property (i) after such twelve (12) month
period, or (ii) within such twelve (12) month period at a price less than
ninety-five percent (95%) of the price described in the Offer, Landlord shall
give Tenant written notice, setting forth the applicable purchase price and
terms and conditions, and Tenant shall have fifteen (15) days to elect in
writing to purchase the Offered Property at such purchase price and on such
terms and conditions. The right of first offer granted by this Section shall not
survive the expiration or earlier termination of this Lease.
     23.2. Excluded Transaction. Notwithstanding anything to the contrary
herein, Tenant’s right of first offer shall not apply to (i) any transfer of the
Premises or any portion thereof to an Affiliate of Landlord, (ii) any sale or
conveyance of the Premises or any portion thereof in foreclosure sale (or
similar proceeding) of a bona fide mortgage or deed of trust or to any
conveyance in lieu of foreclosure of such bona fide mortgage or deed of trust,
or (iii) any sale, conveyance, alienation, mortgage, encumbrance, pledge or
transfer of the beneficial ownership interest, membership interest or other
equity interest in Landlord, or the change of the trustee, manager or other
controlling person of the Landlord.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

38



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Lease as of the date
and year first above written.

            LANDLORD:

COLE OF PHOENIX AZ, LLC, a Delaware limited liability
company


By:  Cole REIT Advisors III, LLC, a Delaware limited
liability company, its manager
 
      By:   /s/ Todd J. Weiss          Name: Todd J. Weiss         
Title: Senior Vice President        TENANT:

APOLLO GROUP, INC., an Arizona corporation
      By:   /s/ Brian L. Swartz        Name:   Brian L. Swartz        Title:   
Senior Vice President,
Chief Financial Officer     

     
STATE OF ARIZONA
  )
 
  )ss.
County of Maricopa
  )

     The foregoing instrument was acknowledged before me this ________ day of
March, 2011, by Todd J. Weiss, the Senior Vice President of Cole REIT Advisors
III, LLC, a Delaware limited liability company and manager of Cole OF Phoenix
AZ, LLC, a Delaware limited liability company, on behalf of the limited
liability company.

     
My Commission Expires:




  NOTARY PUBLIC

39



--------------------------------------------------------------------------------



 



     
STATE OF ARIZONA
  )
 
  )ss.
County of Maricopa
  )

     The foregoing instrument was acknowledged before me as of the ___ day of
March, 2011 by ________________________ the _____________________of APOLLO
GROUP, INC., an Arizona corporation, on behalf of the corporation.

     
 
  NOTARY PUBLIC
My Commission Expires:
   

40